UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-04813 Dreyfus Investment Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 6/30/2009 The following N-CSR relates only to the Registrants series listed below and does not affect the other series of the Registrant, which have a different fiscal year end and, therefore, different N-CSR reporting requirements. Separate N-CSR Forms will be filed for those series, as appropriate. Dreyfus/Standish Fixed Income Fund Dreyfus/Standish Global Fixed Income Fund Dreyfus/Standish International Fixed Income Fund 1 FORM N-CSR Item 1. Reports to Stockholders. 2 The views expressed in this report reflect those of the portfolio managers only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 23 Statement of Financial Futures 24 Statement of Assets and Liabilities 25 Statement of Operations 26 Statement of Changes in Net Assets 27 Financial Highlights 28 Notes to Financial Statements 45 Information About the Review and Approval of the Funds Investment Advisory Agreement FOR MORE INFORMATION Back Cover Dreyfus/Standish Global Fixed Income Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present to you this semiannual report for Dreyfus/Standish Global Fixed Income Fund, covering the six-month period from January 1, 2009, through June 30, 2009. The severe recession and banking crisis that dominated the financial markets at the start of 2009 appear to have moderated as of mid-year. Previously frozen credit markets have thawed, giving businesses access to the capital they need to grow. After reaching multi-year lows early in the year, higher-yielding segments of the bond market staged an impressive rally, while U.S.Treasury securities gave back some of their 2008 gains. While the U.S. economy remains weak overall, we have seen encouraging evidence of potential recovery, including a recovering housing market and improvements within certain manufacturing sectors. Meanwhile, inflation has remained tame in the face of high unemployment and unused manufacturing capacity. Although these developments give us reasons for optimism, we remain cautious due to the speed and magnitude of the corporate bond markets 2009 rebound. Indeed, the markets advance was fueled more by investors renewed appetites for risk than improving business fundamentals. We would prefer to see a steadier rise in asset prices supported by more concrete economic data, as the rapid rise increases the possibility that profit-taking could move the market lower. In uncertain markets such as this one, even the most seasoned investors can benefit from professional counsel. To determine how your investments should be positioned for the challenges and opportunities that lie ahead, we continue to stress that you talk regularly with your financial advisor. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the Portfolio Managers. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Ch ief Executive Officer The Dreyfus Corporation July 15, 2009 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2009, through June 30, 2009, as provided by David Leduc, CFA, and Thomas Fahey, Co-Portfolio Managers Fund and Market Performance Overview For the six-month period ended June 30,2009,Dreyfus/Standish Global Fixed Income Fund achieved a total return of 5.93%. 1 In comparison, the Barclays Capital Global Aggregate Index (the Index), the funds benchmark, achieved a total return of 1.52% for the same period. 2 Global bond markets stabilized over the first half of 2009 after suffering severe dislocations amid a global credit crisis in 2008.The fund produced a higher return than its benchmark, primarily due to a well timed shift from government securities to high-quality corporate bonds that rallied as market conditions improved. The Funds Investment Approach The fund seeks to maximize total return while realizing a market level of income, consistent with preserving principal and liquidity, by normally investing at least 80% of its assets in U.S. dollar and non-U.S. dollar-denominated fixed-income securities of governments and companies located in various countries, including emerging markets. These may include high-grade and medium-grade government, corporate, mortgage-backed, asset-backed, high yield and emerging market debt securities.To protect the U.S. dollar value of the funds assets, we hedge most, but not necessarily all, of the portfolios foreign currency exposure. The fund emphasizes rotation among undervalued countries, sectors, securities and currencies. In particular, we focus on securities with the most potential for added value, i.e., those involving potential for credit upgrades and unique structural characteristics.To identify these securities, we use macroeconomic research and quantitative analysis to allocate assets among countries and currencies based on a comparative evaluation of interest and inflation rate trends, government fiscal/monetary policy and credit quality of government debt. Global Bond Markets Began to Rebound from 2008 Lows 2009 began in the wake of one of the most severe downturns in the global financial markets in decades. Staggering losses among mortgage- The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) and asset-backed securities nearly led to the collapse of the international banking system over the second half of 2008. Meanwhile, the credit crisis contributed to the onset of the most prolonged and severe recession since the 1930s.After a long period of gains, housing prices throughout the world declined sharply, and mortgage foreclosure rates soared. Consumer confidence plummeted, resulting in constrained spending. Perhaps most significant, unemployment rates climbed as business conditions deteriorated.These developments prompted aggressive remedial measures from government and monetary authorities. Central banks reduced short-term interest rates and pumped liquidity into frozen credit markets, while government officials enacted massive economic stimulus programs. Economic and market weakness generally prevailed over the first two months of 2009. As a result, higher yielding sectors of the global bond market continued to decline, and yield differences between high yield corporate bonds and sovereign debt obligations reached historically wide levels. In early March, however, signs of potential economic stabilization produced optimism that the global recession and financial crisis might have bottomed.The remedial measures adopted by governments around the world appeared to have averted a collapse,and investors began to look forward to better economic and market conditions. Although we saw relatively little evidence of actual economic improvement, stocks and higher yielding bonds rallied through the end of the reporting period in anticipation of a recovery. Defensive Posture Supported Fund Performance When 2009 began, we had maintained a substantially overweighted position in government securities, which sheltered the fund from the brunt of the credit crisis and enabled it to capture the benefits of falling interest rates. In addition, the funds liquid holdings of sovereign debt put it in a good position to purchase higher yielding bonds at compelling prices near the bottom of the markets swoon. Even before market conditions began to improve, we took advantage of a number of opportunities among high-grade corporate bonds with competitive yields, including from issuers in the battered financials sector, where we focused on very large institutions that were deemed too big to fail during the downturn.We found particularly attractive values among investment-grade corporate bonds in the United States; 4 conversely, we found relatively few opportunities in Japan. Otherwise, we found numerous bonds meeting our investment criteria across a diverse range of geographic regions and industry groups. As a result, the funds composition changed significantly over the reporting period, shifting to underweighted exposure to sovereign bonds and an overweighted position in corporate debt securities. Positioned for Moderating Long-Term Yields Despite the magnitude of the springtime rally, we believe that most national economies are likely to remain weak for some time, and inflation is likely to remain relatively tame.This outlook suggests that longer-term bond yields have additional room to fall in some markets, including the United States, the United Kingdom and Europe. Therefore, we have positioned the fund for narrower yield differences along the markets maturity range. In addition, to guard against credit deterioration, we have focused mainly on debt securities with seniority in the corporate capital structure.These strategies are designed to help the fund generate competitive levels of current income while managing risks and price volatility. July 15, 2009 The fund may, but is not required to, use derivative instruments, such as options, futures and options on futures, forward contracts, swaps (including credit default swaps on corporate bonds and asset-backed securities), options on swaps, and other credit derivatives. A small investment in derivatives could have a potentially large impact on the funds performance.The use of derivatives involves risks different from, or possibly greater than, the risks associated with investing directly in the underlying assets. Credit default swaps and similar instruments involve greater risks than if the fund had invested in the reference obligation directly, since, in addition to general market risks, they are subject to illiquidity risk, counterparty risk and credit risks. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figure provided reflects the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect that may be extended, terminated or modified at any time. Had these expenses not been absorbed, the funds return would have been lower. 2 SOURCE: Barclays Capital Inc.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays Capital Global Aggregate Index provides a broad-based measure of the global investment-grade fixed income markets.The three major components of this index are the U.S. Aggregate, the Pan-European Aggregate, and the Asian-Pacific Aggregate Indices.The index also includes Eurodollar and Euro-Yen corporate bonds, Canadian Government securities, and USD investment-grade 144A securities. Index returns do not reflect fees and expenses associated with operating a mutual fund. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus/Standish Global Fixed Income Fund from January 1, 2009 to June 30, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2009 Expenses paid per $1,000  $3.32 Ending value (after expenses) $1,059.30 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2009 Expenses paid per $1,000  $3.26 Ending value (after expenses) $1,021.57  Expenses are equal to the funds annualized expense ratio of .65%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS June 30, 2009 (Unaudited) Coupon Maturity Principal Bonds and Notes95.0% Rate (%) Date Amount ($) Value ($) Australia1.0% BHP Billiton Finance USA, Gtd. Notes 5.50 4/1/14 220,000 236,250 Rio Tinto Finance USA, Gtd. Notes 5.88 7/15/13 190,000 191,360 Saint George Bank, Sr. Unscd. Notes EUR 6.50 6/24/13 100,000 a 152,973 Belgium1.0% Anheuser-Busch InBev, Sr. Unscd. Notes GBP 9.75 7/30/24 110,000 a 224,475 Belgium Kingdom, Bonds Ser. 44 EUR 5.00 3/28/34 210,000 a 311,818 Brazil2.7% Brazilian Government, Unsub. Bonds BRL 12.50 1/5/16 2,675,000 a,b Canada4.1% Barrick Gold, Sr. Unscd. Notes 6.95 4/1/19 170,000 190,744 Canadian National Railway, Notes 5.55 3/1/19 225,000 233,565 Encana, Sr. Unscd. Notes 6.50 5/15/19 50,000 53,699 Husky Energy, Sr. Unscd. Notes 7.25 12/15/19 80,000 87,568 Potash-Saskatchewan, Sr. Unscd. Notes 5.25 5/15/14 110,000 113,640 Province of Ontario, Notes CAD 4.50 12/2/12 825,000 a 755,810 Rogers Wireless, Sr. Unscd. Notes 7.50 3/15/15 45,000 49,008 Teck Resources, Sr. Scd. Notes 10.25 5/15/16 60,000 c 62,927 Teck Resources, Sr. Scd. Notes 10.75 5/15/19 370,000 c 398,363 Toronto-Dominion Bank, Sr. Unscd. Notes EUR 5.38 5/14/15 100,000 a 149,330 Trans-Canada Pipelines, Sr. Unscd. Notes 7.63 1/15/39 145,000 169,774 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Colombia.3% Republic of Colombia, Sr. Notes 7.38 3/18/19 135,000 Denmark.4% NYKREDIT, Sub. Notes EUR 4.90 9/22/49 255,000 a,d France3.2% BNP Paribas, Sr. Unscd. Notes EUR 3.25 3/27/12 100,000 a 141,716 Carrefour SA, Sr. Unscd. Notes EUR 5.13 10/10/14 50,000 a 74,261 Danone Finance, Gtd. Notes EUR 6.38 2/4/14 100,000 a 155,819 France Telecom, Sr. Unscd. Notes 5.38 7/8/19 170,000 171,558 GDF Suez, Sr. Unscd. Notes EUR 6.25 1/24/14 75,000 a 116,428 PPR, Sr. Unscd. Notes EUR 8.63 4/3/14 205,000 a 314,661 Societe General, Sr. Unscd. Notes EUR 5.25 3/28/13 100,000 a 149,867 Societe Generale, Sub. Notes EUR 6.13 8/20/18 100,000 a 150,198 Veolia Environnement, Sr. Unscd. Notes EUR 4.88 5/28/13 65,000 a 94,926 Veolia Environnement, Notes EUR 6.75 4/24/19 150,000 a 227,579 Veolia Environnement, Sr. Unscd. Notes EUR 6.13 11/25/33 130,000 a 166,297 Germany1.8% Bundesrepublik Deutschland, Bonds Ser. 5 EUR 4.00 1/4/37 125,000 a 168,814 Deutsche Bank, Sr. Unscd. Notes EUR 5.13 8/31/17 100,000 a 143,824 Eurohypo, Bonds Ser. 2212 EUR 4.50 1/21/13 370,000 a,c 545,295 KFW, Gtd. Notes 3.50 3/10/14 125,000 127,469 8 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Greece.9% Hellenic Republic, Sr. Unscd. Notes EUR 4.30 7/20/17 365,000 a Hong Kong.2% Hutchison Whampoa International, Gtd. Notes 7.63 4/9/19 100,000 c Hungary1.3% Hungary Government, Bonds Ser. 17/B HUF 6.75 2/24/17 130,000,000 a 557,828 Hungary Government, Bonds Ser. 19/A HUF 6.50 6/24/19 37,000,000 a 152,611 Indonesia.9% Indonesia Government, Bonds IDR 11.50 9/15/19 5,000,000,000 a Ireland.4% Principal Financial Global, Sr. Scd. Notes EUR 4.50 1/26/17 200,000 a Italy3.3% Atlantia, Gtd. Notes EUR 1.72 6/9/11 300,000 a,d 408,326 Buoni Poliennali del Tesoro, Bonds EUR 4.50 8/1/18 250,000 a 359,746 Enel-Societa Per Azioni, Notes EUR 5.63 6/21/27 120,000 a 162,399 Finmeccanica, Sr. Notes EUR 4.88 3/24/25 80,000 a 91,887 Telecom Italia, Sr. Unscd. Notes EUR 5.25 3/17/55 400,000 a 382,292 Telecom Italia, Sr. Unscd. Notes EUR 8.25 3/21/16 135,000 a 215,986 Telecom Italia, Sr. Unscd. Notes GBP 5.63 12/29/15 150,000 a 229,374 Japan6.6% Development Bank of Japan, Govt Gtd. Notes JPY 1.05 6/20/23 27,000,000 a 245,395 Japan Government, Bonds Ser. 275 JPY 1.40 12/20/15 16,000,000 a 171,376 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Japan (continued) Japan Government, Bonds Ser. 288 JPY 1.70 9/20/17 55,000,000 a 597,051 Japan Government, Bonds Ser. 11 JPY 1.70 6/20/33 156,000,000 a 1,472,393 Japan Government, Bonds JPY 1.00 6/10/16 130,000,000 a 1,197,354 Luxembourg.6% Enel Finance International, Gtd. Notes 5.70 1/15/13 100,000 c 104,589 Telecom Italia Capital, Gtd. Notes 7.00 6/4/18 160,000 162,131 Telecom Italia Financial SA Gtd. Notes EUR 7.50 4/20/11 60,000 a 90,054 Mexico2.4% Mexican Bonos, Bonds Ser. M10 MXN 7.75 12/14/17 17,900,000 a Netherlands3.7% Deutsche Telekom International Financial, Sr. Unscd. Notes EUR 5.75 4/14/15 180,000 a 271,187 E.ON International Finance, Gtd. Notes EUR 4.88 1/28/14 100,000 a 147,454 E.ON International Finance, Gtd. Notes EUR 5.50 10/2/17 130,000 a 193,699 Elsevier Finance, Gtd. Notes EUR 6.50 4/2/13 100,000 a 148,810 ING Bank, Sub. Notes EUR 5.50 1/4/12 110,000 a 157,568 Koninklijke KPN NV, Sr. Unscd. Notes EUR 4.75 1/17/17 75,000 a 104,830 Koninklijke KPN NV, Sr. Unscd. Bonds EUR 6.50 1/15/16 100,000 a 152,988 Koninklijke KPN NV, Sr. Unscd. Notes 8.00 10/1/10 180,000 188,926 Netherlands Government, Bonds EUR 4.00 1/15/37 200,000 a 266,703 10 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Netherlands (continued) Repsol International Finance, Gtd. Notes EUR 4.63 10/8/14 100,000 a 141,879 RWE Finance, Sr. Unscd. Notes EUR 6.63 1/31/19 50,000 a 80,797 Shell International Finance, Sr. Notes 6.38 12/15/38 135,000 147,556 Telefonica Europ BV, Gtd. Notes EUR 5.13 2/14/13 55,000 a 81,605 Norway1.0% DNB Nor Bank, Sub. Notes EUR 1.47 5/30/17 100,000 a,d 113,893 Statoilhydro ASA, Notes 5.25 4/15/19 145,000 149,507 Yara International ASA, Notes 7.88 6/11/19 270,000 c 281,856 Peru.3% Republic of Peru, Sr. Unscd. Notes 7.13 3/30/19 150,000 Qatar.3% State of Qatar, Sr. Notes 5.15 4/9/14 150,000 c Russia.9% Russian Federation, Sr. Unscd. Bonds 7.50 3/31/30 504,000 d South Africa.4% Republic of South Africa, Bonds 6.88 5/27/19 205,000 South Korea.3% Export-Import Bank of Korea, Sr. Unscd. Notes EUR 5.75 5/22/13 110,000 a Spain2.1% Bonos Y Oblig Del Estado, Sr. Bond EUR 4.10 7/30/18 670,000 a 953,713 Santander International, Gtd. Notes EUR 5.63 2/14/12 100,000 a 148,217 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Spain (continued) Telefonica Emisiones, Gtd. Notes EUR 5.50 4/1/16 50,000 a 74,216 Sweden.6% Svenska Handelsbanken, Sub. Notes EUR 4.19 12/16/49 320,000 a,d Switzerland1.3% Credit Suisse, Sr. Unscd. Notes EUR 6.13 5/16/14 105,000 a 159,783 Credit Suisse Capital, Bank Gtd. Notes EUR 6.91 11/7/49 200,000 a,d 232,875 Credit Suisse Capital, Bank Gtd. Notes EUR 7.97 12/29/49 125,000 a,d 156,173 Credit Suisse New York, Sr. Notes 5.50 5/1/14 190,000 197,607 United Kingdom7.6% Barclays Bank, Sr. Unscd. Notes 6.75 5/22/19 250,000 248,384 Barclays Bank. Sr. Unscd. Notes EUR 6.00 1/23/18 110,000 a 149,358 BAT Internaltional Finance PLC, Gtd. Notes EUR 5.38 6/29/17 110,000 a 157,334 BAT International Finance PLC, Gtd. Notes GBP 6.38 12/12/19 160,000 a 273,004 Diageo Capital, Gtd. Notes 7.38 1/15/14 135,000 152,895 HSBC Holdings, Sub. Notes EUR 6.25 3/19/18 100,000 a 148,222 National Grid, Sr. Unscd. Notes 6.30 8/1/16 75,000 77,163 National Grid, Sr. Unscd. Notes EUR 5.00 7/2/18 110,000 a 147,902 Reed Elsevier Investment, Gtd. Notes GBP 7.00 12/11/17 100,000 a 173,701 SABMiller, Gtd. Notes 1.51 7/1/09 75,000 c,d 75,000 12 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) United Kingdom (continued) United Kingdom Gilt, Bonds GBP 2.25 3/7/14 160,000 a 252,847 United Kingdom Gilt, Bonds GBP 4.00 9/7/16 525,000 a 911,207 United Kingdom Gilt, Bonds GBP 4.25 6/7/32 45,000 a 73,048 United Kingdom Gilt, Bonds GBP 4.25 3/7/36 330,000 a 529,079 United Kingdom Gilt, Bonds GBP 4.50 3/7/19 140,000 a 245,338 United Kingdom Gilt, Bonds GBP 8.00 9/27/13 190,000 a 376,234 Vodafone Group, Sr. Unscd. Notes GBP 8.13 11/26/18 140,000 a 273,484 United States45.4% Abbott Laboratories, Sr. Unscd. Notes 5.13 4/1/19 65,000 67,054 Abbott Laboratories, Sr. Unscd. Notes 6.00 4/1/39 45,000 47,686 Advanta Business Card Master Trust, Ser. 2005-A2, Cl. A2 0.45 5/20/13 192,593 d 169,001 AES, Sr. Unscd. Notes 7.75 10/15/15 165,000 154,275 American Express, Sr. Unscd. Notes 7.25 5/20/14 260,000 269,227 Anadarko Petroleum, Sr. Unscd. Notes 8.70 3/15/19 140,000 157,094 Anheuser-Busch InBev Worldwide, Gtd. Notes 8.20 1/15/39 215,000 c 240,152 Aramark, Gtd. Notes 8.50 2/1/15 275,000 b 268,125 AT&T, Notes 5.80 2/15/19 250,000 254,291 AT&T, Sr. Unscd. Notes EUR 6.13 4/2/15 100,000 a 151,675 AT&T, Sr. Unscd. Notes 6.40 5/15/38 120,000 117,850 The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) United States (continued) Autozone, Sr. Unscd. Notes 5.75 1/15/15 180,000 179,758 Baker Hughes, Sr. Unscd. Notes 7.50 11/15/18 135,000 158,367 Bank of America, Sr. Unscd. Notes 4.90 5/1/13 225,000 d 219,345 Bank of America, Sr. Notes 7.38 5/15/14 195,000 201,642 Bank of America, Sub. Notes EUR 4.00 3/28/18 200,000 a,d 199,254 Baxter International, Sr. Unscd. Notes 4.00 3/1/14 135,000 b 136,509 Bear Stearns Commercial Mortgage Securities, Ser. 2007-T26, Cl. A4 5.47 1/12/45 80,000 d 66,655 Bear Stearns Commercial Mortgage Securities, Ser. 2007-T28, Cl. A4 5.74 9/11/17 25,000 d 20,697 Boeing, Sr. Unscd. Notes 5.00 3/15/14 145,000 152,819 Burlington North Santa Fe, Sr. Unscd. Notes 7.00 2/1/14 145,000 155,274 California, Bonds 7.55 4/1/39 120,000 109,368 Capital One Bank USA, Sub. Notes 8.80 7/15/19 250,000 255,829 Cargill, Sr. Unscd. Notes EUR 4.38 4/29/13 200,000 a 285,180 Caterpillar, Notes 7.90 12/15/18 150,000 b 173,297 CC Holdings GS V, Sr. Scd. Notes 7.75 5/1/17 255,000 c 249,900 Chesapeake Energy, Gtd. Notes 7.50 9/15/13 220,000 211,750 Cisco Systems, Sr. Unscd. Notes 4.95 2/15/19 155,000 155,286 Citigroup, Sr. Unscd. Notes 6.13 5/15/18 255,000 223,404 Citigroup Commercial Mortgage Trust, Ser. 2007-C6, Cl. A4 5.89 6/10/17 65,000 d 51,572 14 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) United States (continued) Coca-Cola Enterprises, Notes 7.38 3/3/14 190,000 217,558 Columbus Southern Power, Sr. Unscd. Notes 6.05 5/1/18 70,000 71,449 ConocoPhillips, Notes 5.75 2/1/19 155,000 163,208 Consumers Energy, First Mortgage Bonds 6.70 9/15/19 115,000 125,402 Consumers Energy, First Mortgage Bonds Ser. B 5.38 4/15/13 140,000 143,793 Delhaize Group, Sr. Unscd. Notes 6.50 6/15/17 75,000 76,706 Dow Chemical, Notes 8.55 5/15/19 265,000 265,909 E.I. Du Pont de Nemours, Sr. Unscd. Notes 5.88 1/15/14 215,000 233,058 Echostar DBS, Gtd. Notes 7.75 5/31/15 165,000 157,987 Echostar DBS, Gtd. Notes 7.13 2/1/16 105,000 98,437 Energy Transfer Partners, Sr. Unscd. Notes 8.50 4/15/14 175,000 196,484 Entergy Gulf State Louisiana, Sr. Scd. Notes 6.00 5/1/18 125,000 123,297 Enterprise Products Operating, Gtd. Notes 4.60 8/1/12 130,000 130,982 EQT, Notes 8.13 6/1/19 135,000 144,748 Federal National Mortgage Association 4.50 7/13/39 1,330,000 e,f 1,327,506 Federal National Mortgage Association 5.00 7/1/33 630,000 e,f 641,517 General Electric Capital, Sr. Unscd. Notes 5.88 1/14/38 285,000 226,226 GMAC Commercial Mortgage Securities, Ser. 2002-C2, Cl. A2 5.39 10/15/38 166,666 168,454 GMAC Commercial Mortgage Securities, Ser. 2003-C3, Cl. A2 4.22 4/10/40 88,942 88,560 The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) United States (continued) Goldman Sachs Group, Sr. Notes 6.00 5/1/14 135,000 141,041 Goldman Sachs Group, Sr. Notes 7.50 2/15/19 220,000 235,976 Goldman Sachs Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. L 1.71 3/20/20 140,000 c,d 85,400 Goodyear Tire & Rubber, Sr. Unscd. Notes 10.50 5/15/16 150,000 152,250 Government National Mortgage Association, Ser. 2004-23, Cl. B 2.95 3/16/19 67,171 67,318 Government National Mortgage Association, Ser. 2006-19, Cl. A 3.39 6/16/30 199,730 202,172 Government National Mortgage Association, Ser. 2006-15, Cl. A 3.73 3/16/27 280,730 285,597 Government National Mortgage Association, Ser. 2006-39, Cl. A 3.77 6/16/25 282,998 288,294 Government National Mortgage Association, Ser. 2006-68, Cl. A 3.89 7/16/26 214,767 219,137 Government National Mortgage Association, Ser. 2006-67, Cl. A 3.95 10/6/11 436,491 446,149 Government National Mortgage Association, Ser. 2005-76, Cl. A 3.96 5/16/30 261,612 267,600 Government National Mortgage Association, Ser. 2005-79, Cl. A 4.00 10/16/33 193,124 196,757 Government National Mortgage Association, Ser. 2006-9, Cl. A 4.20 8/16/26 457,954 467,396 Government National Mortgage Association, Ser. 2006-5, Cl. A 4.24 7/16/29 214,347 219,940 16 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) United States (continued) Government National Mortgage Association, Ser. 2007-34, Cl. A 4.27 11/16/26 164,226 167,918 Hewlett-Packard, Sr. Unscd. Notes 4.75 6/2/14 135,000 141,086 Honeywell International, Sr. Unscd. Notes 5.00 2/15/19 135,000 138,149 HSBC Capital Funding, Gtd. Bonds EUR 5.37 3/24/49 370,000 a,d 337,388 IBM, Notes EUR 6.63 1/30/14 350,000 a 549,242 Impac Secured Assets CMN Owner Trust, Ser. 2006-2, 2A1 0.66 8/25/36 287,609 d 160,018 International Business Machine, Notes 8.00 10/15/38 100,000 129,857 Ipalco Enterprises, Sr. Scd. Notes 7.25 4/1/16 60,000 c 57,600 JPMorgan Chase, Sr. Unscd. Notes 4.75 5/1/13 225,000 228,052 JPMorgan Chase, Sr. Unscd. Notes EUR 5.25 5/8/13 150,000 a 218,127 JPMorgan Chase & Co., Notes 6.30 4/23/19 400,000 403,059 Kentucky Power, Sr. Notes 6.00 9/15/17 210,000 c 211,381 Kinder Morgan Energy Partners, Sr. Unscd. Notes 6.85 2/15/20 265,000 272,138 Kraft Foods, Sr. Unscd. Notes EUR 6.25 3/20/15 150,000 a 225,513 Kraft Foods, Sr. Unscd. Notes 6.88 2/1/38 115,000 122,038 Lamar Media, Gtd. Notes 6.63 8/15/15 270,000 b 237,600 LB-UBS Commercial Mortgage Trust, Ser. 2007-C7, Cl. A3 5.87 9/15/45 180,000 d 138,193 Marathon Oil, Sr. Unscd. Notes 7.50 2/15/19 100,000 109,334 The Fund 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) United States (continued) Merrill Lynch Mortgage Trust, Ser. 2005-CIP1, Cl. A2 4.96 8/12/10 200,000 196,623 Merrill Lynch/Countrywide Commercial Mortgage, Ser. 2006-2, Cl. A4 5.91 6/12/46 155,000 d 127,802 Metropolitan Life Global Funding I, Notes 5.13 6/10/14 535,000 c 531,408 Metropolitan Life Global Funding I, Sr. Scd. Notes 5.13 4/10/13 100,000 c 101,794 Morgan Stanley, Sr. Unscd. Notes 7.30 5/13/19 305,000 316,825 Morgan Stanley Capital I, Ser. 2006-IQ12, Cl. A1 5.26 12/15/43 91,474 92,362 Morgan Stanley Capital I, Ser. 2007-T27, Cl. A4 5.80 6/11/17 35,000 d 29,459 Mosaic, Sr. Unscd. Notes 7.38 12/1/14 130,000 c 134,048 Newfield Exploration, Sr. Sub. Notes 7.13 5/15/18 25,000 22,844 News America, Gtd. Notes 6.15 3/1/37 210,000 178,646 News America, Gtd. Notes 6.90 3/1/19 155,000 c 161,798 NiSource Finance, Gtd. Notes 6.40 3/15/18 120,000 110,277 Nordic Telephone Holdings, Sr. Scd. Bonds 8.88 5/1/16 90,000 c 87,300 Norfolk Southern, Notes 5.75 1/15/16 135,000 c 140,018 Norfolk Southern, Sr. Unscd. Notes 5.75 4/1/18 40,000 40,968 NRG Energy, Gtd. Notes 7.38 1/15/17 290,000 274,050 Occidental Petroleum, Sr. Notes 7.00 11/1/13 125,000 143,245 18 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) United States (continued) Pacific Gas & Electric, Sr. Unscd. Notes 8.25 10/15/18 90,000 110,015 Peabody Energy, Gtd. Notes Ser. B 6.88 3/15/13 95,000 94,525 Pepsico, Sr. Unscd. Notes 7.90 11/1/18 125,000 152,337 PFIZER, Sr. Unscd. Notes 5.35 3/15/15 215,000 231,323 Philip Morris International, Sr. Unscd Notes 5.65 5/16/18 125,000 131,253 Philip Morris International, Sr. Unscd. Notes 6.88 3/17/14 135,000 152,478 Plains All American Pipeline, Sr. Unscd. Notes 8.75 5/1/19 65,000 73,883 PNC Funding, Gtd. Notes 5.40 6/10/14 160,000 161,822 Potomac Electric Power, Sr. Scd. Bonds 6.50 11/15/37 150,000 157,239 PSEG Power, Gtd. Notes 7.75 4/15/11 90,000 96,366 Qwest, Sr. Notes 7.63 6/15/15 145,000 137,025 Reed Elsevier Capital, Gtd. Notes 4.63 6/15/12 320,000 309,528 Reed Elsevier Capital, Gtd. Notes 8.63 1/15/19 110,000 125,188 Schering-Plough, Sr. Unscd. Notes EUR 5.00 10/1/10 50,000 a 72,365 Schering-Pough, Sr. Unscd. Notes EUR 5.38 10/1/14 140,000 a 206,246 Simon Property Group, Sr. Unscd. Notes 6.75 5/15/14 265,000 b 266,545 Sovereign Bancorp, Sr. Unscd. Notes 1.46 3/23/10 75,000 d 69,227 The Fund 19 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) United States (continued) Sprint Capital, Gtd. Notes 6.88 11/15/28 60,000 42,900 Staples, Sr. Unscd. Notes 9.75 1/15/14 70,000 78,257 SUPERVALU, Sr. Unscd. Notes 8.00 5/1/16 150,000 146,250 Terex, Gtd. Notes 7.38 1/15/14 250,000 230,000 Time Warner, Gtd. Notes 1.15 11/13/09 55,000 d 54,874 Time Warner Cable, Gtd. Debs 6.75 6/15/39 280,000 273,381 Time Warner Cable, Gtd. Notes 8.75 2/14/19 140,000 163,366 U.S. Treasury, Bonds 5.25 2/15/29 235,000 264,375 Unilever Capital, Gtd. Notes 3.65 2/15/14 145,000 147,691 Union Pacific, Sr. Unscd. Notes 7.88 1/15/19 125,000 143,331 United Parcel Service, Sr. Unscd. Notes 3.88 4/1/14 110,000 113,552 Verizon Communications, Bonds 6.90 4/15/38 45,000 47,094 Verizon Communications, Sr. Unscd. Notes 6.10 4/15/18 245,000 251,736 Verizon Communications, Sr. Unscd. Notes 7.35 4/1/39 115,000 125,708 Verizon Wireless Capital, Sr. Unscd. Notes 5.55 2/1/14 250,000 c 265,675 20 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) United States (continued) Virginia Electric & Power, Sr. Notes 8.88 11/15/38 165,000 221,836 Wachovia, Sr. Unscd. Notes 4.38 6/1/10 90,000 92,194 Wachovia Bank Commercial Mortgage Trust, Ser. 2005-C16, Cl. A2 4.38 10/15/41 207,942 207,228 Wachovia Bank Commercial Mortgage Trust, Ser. 2007-C34, Cl. A3 5.68 7/15/17 160,000 130,355 Walgreen, Notes 5.25 1/15/19 110,000 114,644 Waste Management, Gtd. Notes 7.38 3/11/19 50,000 53,675 Wells Fargo, Sr. Unscd. Notes 4.38 1/31/13 225,000 227,123 Total Bonds and Notes (cost $50,894,719) Short-Term Investments5.1% U.S. Treasury Bills 0.16%, 7/16/09 (cost $2,874,810) 2,875,000 b,g Other Investment1.6% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $898,388) 898,388 h The Fund 21 STATEMENT OF INVESTMENTS (Unaudited) (continued) Investment of Cash Collateral for Securities Loaned8.1% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $4,510,835) 4,510,835 h Total Investments (cost $59,178,752) 109.8% Liabilities, Less Cash and Receivables (9.8%) Net Assets 100.0% a Principal amount stated in U.S. Dollars unless otherwise noted. BRLBrazilian Real CADCanadian Dollar EUREuro GBPBritish Pound HUFHungary Forint IDRIndonesian Rupiah JPYJapaneseYen MXNMexican New Peso b All or a portion of these securities are on loan. At June 30, 2009, the total market value of the funds securities on loan is $4,482,778 and the total market value of the collateral held by the fund is $4,510,835. c Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At June 30, 2009, these securities amounted to $3,996,745 or 7.2% of net assets. d Variable rate securityinterest rate subject to periodic change. e Purchased on a forward commitment basis. f On September 7, 2008, the Federal Housing Finance Agency (FHFA) placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator. As such, the FHFA will oversee the continuing affairs of these companies. g Denotes all or part of security segregated as collateral for delayed securities, futures and swap contracts. h Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Corporate Bonds 62.2 U.S. Government Agencies/ Foreign/Governmental 24.0 Mortgage-Backed 8.8 Short-Term/ Money Market Investments 14.8  Based on net assets. See notes to financial statements. 22 STATEMENT OF FINANCIAL FUTURES June 30, 2009 (Unaudited) Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 6/30/2009 ($) Financial Futures Short U.S. Treasury 5 Year Notes 46 (5,277,063) September 2009 9,234 U.S. Treasury 10 Year Notes 42 (4,883,156) September 2009 (15,086) U.S. Treasury Long Bond 8 (946,875) September 2009 (17,436) Financial Futures Long 10 Year Long Glit 4 777,059 September 2009 2,794 EUROBobl 5 809,800 September 2009 (918) EUROBund 18 3,057,447 September 2009 39,369 EUROSchatz 4 605,474 September 2009 (212) U.S. Treasury 2 Year Notes 9 1,945,969 September 2009 (2,266) Gross Unrealized Appreciation Gross Unrealized Depreciation See notes to financial statements. The Fund 23 STATEMENT OF ASSETS AND LIABILITIES June 30, 2009 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $4,482,778)Note 1(c): Unaffiliated issuers 53,769,529 55,971,861 Affiliated issuers 5,409,223 5,409,223 Cash 50,000 Cash denominated in foreign currencies 230,529 234,521 Dividends and interest receivable 834,802 Unrealized appreciation on swap contractsNote 4 309,745 Receivable for investment securities sold 271,119 Unrealized appreciation on forward foreign currency exchange contractsNote 4 108,986 Receivable for shares of Beneficial Interest subscribed 97,118 Receivable for futures variation marginNote 4 10,347 Other receivable 658 Prepaid expenses 10,365 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(b) 10,036 Liability for securities on loanNote 1(c) 4,510,835 Payable for investment securities purchased 2,580,736 Unrealized depreciation on forward foreign currency exchange contractsNote 4 108,202 Payable for shares of Beneficial Interest redeemed 102,760 Unrealized depreciation on swap contractsNote 4 55,184 Accrued expenses 46,754 Net Assets ($) Composition of Net Assets ($): Paid-in capital 58,041,807 Accumulated undistributed investment incomenet 1,222,852 Accumulated net realized gain (loss) on investments (5,870,636) Accumulated net unrealized appreciation (depreciation) on investments, swap transactions and foreign currency transactions (including $15,479 net unrealized appreciation on financial futures) 2,500,215 Net Assets ($) Shares Outstanding (unlimited number of $.001 par value shares of Beneficial interest authorized) 2,912,066 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. 24 STATEMENT OF OPERATIONS Six Months Ended June 30, 2009 (Unaudited) Investment Income ($): Income: Interest 1,194,946 Income from securities lending 4,769 Dividends: Affiliated issuers 999 Total Income Expenses: Investment advisory feeNote 3(a) 93,624 Auditing fees 56,682 Accounting and administration feeNote 3(a) 30,000 Custodian feesNote 3(b) 23,869 Legal fees 16,627 Registration fees 13,289 Shareholder servicing costsNote 3(b) 8,017 Trustees fees and expensesNote 3(c) 6,741 Prospectus and shareholders reports 5,902 Loan commitment feesNote 2 244 Miscellaneous 29,941 Total Expenses Lessexpense reimbursement from The Dreyfus Corporation due to undertakingNote 3(a) (132,455) Lessreduction in fees due to earnings creditsNote 1(c) (342) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments and foreign currency transactions (826,641) Net realized gain (loss) on financial futures 162,670 Net realized gain (loss) on swap transactions 176,417 Net realized gain (loss) on forward foreign currency exchange contracts (955,114) Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments, foreign currency transactions, financial futures and swap transactions [including $320,541 net unrealized appreciation on financial futures, ($254,268) net unrealized depreciation on swap transactions and $183,484 net unrealized appreciation on forward foreign currency exchange contracts] 3,311,162 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 25 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2009 Year Ended (Unaudited) December 31, 2008 Operations ($): Investment incomenet 1,048,575 1,897,177 Net realized gain (loss) on investments (1,442,668) 2,891,008 Net unrealized appreciation (depreciation) on investments 3,311,162 (1,768,884) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet Beneficial Interest Transactions ($): Net proceeds from shares sold 11,379,762 1,999,500 Dividends reinvested 841,557 3,006,638 Cost of shares redeemed (1,683,314) (1,934,700) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 43,408,970 40,832,753 End of Period Undistributed investment incomenet 1,222,852 1,144,083 Capital Share Transactions (Shares): Shares sold 612,998 104,148 Shares issued for dividends reinvested 46,341 161,964 Shares redeemed (90,310) (102,881) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. 26 FINANCIAL HIGHLIGHTS The following tables describe the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Six Months Ended June 30, 2009 Year Ended December 31, (Unaudited) 2008 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 18.53 18.73 18.60 18.28 19.64 20.67 Investment Operations: Investment incomenet a .41 .86 .85 .70 .75 .83 Net realized and unrealized gain (loss) on investments .67 .53 (.06) b .22 (.04) .20 Total from Investment Operations 1.08 1.39 .79 .92 .71 1.03 Distributions: Dividends from investment incomenet (.42) (1.59) (.66) (.60) (2.07) (2.06) Net asset value, end of period 19.19 18.53 18.73 18.60 18.28 19.64 Total Return (%) 5.93 c 7.50 4.30 5.09 3.64 4.98 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.22 d 1.02 .91 .81 .77 .68 Ratio of net expenses to average net assets .65 d .65 .65 e .65 e .65 e .65 e Ratio of net investment income to average net assets 4.48 d 4.52 4.54 3.79 3.75 3.86 Portfolio Turnover Rate f 86.01 c 190 274 g 152 g 181 g 166 g Net Assets, end of period ($ x 1,000) 55,894 43,409 40,833 41,660 70,168 72,241 a Based on average shares outstanding at each month end. b Amounts include litigation proceeds received by the fund of $.01 for the year ended December 31, 2007. c Not annualized. d Annualized. e Includes the funds share of the The Standish Mellon Global Fixed Income Portfolios (the Portfolio) allocated expenses. f The portfolio turnover rates excluding mortgage dollar roll transactions for the periods ended June 30, 2009, December 31, 2008, 2007, 2006, 2005 and 2004 were 65.71%, 116%, 128%, 122%, 167% and 130%, respectively. g On October 25, 2007, the fund, which owned 100% of the Portfolio on such date, withdrew entirely from the Portfolio and received the Portfolios securties and cash in exchange for its interests in the Portfolio. Effective October 26, 2007, the fund began investing directly in the securities in which the Portfolio had invested. Portfolio turnover represents activity of both the fund and the Portfolio for the year. The amounts shown for 2004-2006 are ratios for the Portfolio. See notes to financial statements. The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus/Standish Global Fixed Income Fund (the fund) is a separate diversified series of Dreyfus Investment Funds (the Trust), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company offering fourteen series, including the fund, as of June 30, 2009.The funds investment objective is to seek to maximize total return while realizing a market level of income, consistent with the preservation of capital and the maintenance of liquidity. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment advisor. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares, which are sold to the public without a sales charge. The Trust accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The funds financial statements are prepared in accordance with U.S. generally accepted accounting principles, which requires the use of management estimates and assumptions. Actual results could differ from those estimates. (a) Portfolio valuation: Investments in securities excluding short-term investments (other than U.S. Treasury Bills), financial futures, options, swaps and forward foreign currency exchange contracts (forward contracts) are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). 28 Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available and are not valued by a pricing service approved by the Board of Trustees, or are determined by the fund not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Board of Trustees.The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding U.S. Treasury Bills, are carried at amortized cost, which approximates value. Registered investment companies that are not traded on an exchange are valued at their net asset value. Financial futures and options that are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are priced at the mean between the bid and the asked price. Investments in swap transactions are valued each business day by a pricing service approved by the Board of Trustees. Swaps are valued by the service by using a swap pricing model which incorporates among other factors, default probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange on the valuation date. Forward contracts are valued at the forward rate. The fund adopted Statement of Financial Accounting Standards No. 157 FairValue Measurements (FAS 157). FAS 157 establishes an authoritative definition of fair value, sets out a framework for measuring fair value, and requires additional disclosures about fair value measurements. The Fund 29 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Various inputs are used in determining the value of the funds investments relating to FAS 157.These inputs are summarized in the three broad levels listed below. Level 1 quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2009 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Quoted Observable Unobservable Prices Inputs Inputs Total Assets ($) Investments in Securities: Asset-Backed  169,001  Commercial Mortgage-Backed  1,563,378  Corporate Bonds  31,570,768  Foreign Government  14,622,785  Mutual Funds 5,409,223   Municipal Bonds  109,368  U.S. Government Agencies/ Mortgage-Backed  4,797,301  U.S. Treasury Securities  3,139,260  Other Financial Instruments  51,397 418,731 Liabilities ($) Other Financial Instruments  (35,918) (163,386)  Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represents unrealized appreciation (depreciation), or in the case of options, market value at period end. 30 The following is a reconciliation of level 3 assets for which significant unobservable inputs were used to determine fair value: Investments in Private Equities ($) Balance as of 12/31/2008 146,140 Realized gain (loss)  Change in unrealized appreciation (depreciation)  Net purchases (sales) (146,140) Transfers in and/or out of Level 3  Balance as of 6/30/2009  (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies,currency gains or losses realized on securities transactions and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on investments are included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash The Fund 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S. These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital,and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended June 30, 2009, The Bank of New York Mellon earned $2,568 from lending fund portfolio securities, pursuant to the securities lending agreement. (d) Affiliated issuers: Investments in other investment companies advised by the Manager are defined as affiliated in the Act. (e) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net are declared and paid quarterly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements 32 of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from U.S. generally accepted accounting principles. (f) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended June 30, 2009, the fund did not have any liabilities for any uncertain tax positions. The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended December 31, 2008 remains subject to examination by the Internal Revenue Service and state taxing authorities. The fund has an unused capital loss carryover of $4,230,252 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to December 31, 2008. If not applied, $408,689 of the carryover expires in fiscal 2009, $3,621,061 expires in fiscal 2010 and $200,502 expires in fiscal 2014. Its uncertain whether the fund will be able to realize the benefits of the remaining capital loss carryovers before they expire and the remaining capital loss carryovers could be subject to future limitations imposed by the internal revenue code related to share ownership activity. The tax character of distributions paid to shareholders during the fiscal year ended December 31, 2008 was as follows: ordinary income $3,514,522. The tax character of current year distributions will be determined at the end of the current fiscal year. The Fund 33 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) NOTE 2Bank Lines of Credit: TheTrust entered into two separate agreements withThe Bank of New York Mellon, an affiliate of the Manager, that enable the fund, and other funds in the Trust, to borrow, in the aggregate, (i) up to $35 million from a committed line of credit and (ii) up to $15 million under an uncommitted line of credit. In connection therewith, the fund has agreed to pay administrative and facility fees on its pro rata portion of the lines of credit. Interest is charged to the fund based on prevailing market rates in effect at the time of borrowing. During the period ended June 30, 2009, the fund did not borrow under the line of credit. NOTE 3Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to an investment advisory agreement (Agreement) with the Manager, the investment advisory fee is computed at the annual rate of .40% of the value of the funds average daily net assets and is payable monthly.The Manager had undertaken from January 1, 2009 through June 30, 2009, to reduce the investment advisory fee paid by the fund, to the extent that the funds aggregate annual expenses, exclusive of taxes, brokerage fees, interest on borrowings, commitment fees and extraordinary expenses, not to exceed an annual rate of .65% of the value of the funds average daily net assets. The expense reimbursement, pursuant to the undertaking, amounted to $132,455 during the year ended June 30, 2009. The Trust entered into an agreement with The Bank of New York Mellon, pursuant to which The Bank of New York Mellon provides administration and fund accounting services for the fund. For these services the fund pays The Bank of NewYork Mellon a fixed fee plus asset and transaction based fees, as well as out-of-pocket expenses. Pursuant to this agreement, the fund was charged $30,000 for the period ended June 30, 2009 for administration and fund accounting services. 34 (b) The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended June 30, 2009, the fund was charged $5,372 pursuant to the transfer agency agreement. The fund compensates The Bank of New York Mellon under cash management agreements for performing cash management services related to fund subscriptions and redemptions. During the period ended June 30, 2009, the fund was charged $342 pursuant to the cash management agreements. These fees were offset by earnings credits pursuant to the cash management agreements. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended June 30, 2009, the fund was charged $23,869 pursuant to the custody agreement. During the period ended June 30, 2009, the fund was charged $3,341 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: investment advisory fees $18,089, custodian fees $26,382, shareholder services plan fees $180, chief compliance officer fees $1,670 and transfer agency per account fees $3,704, which are offset against an expense reimbursement currently in effect in the amount of $39,989. (c) Each Trustee receives $45,000 per year, plus $6,000 for each joint Board meeting of The Dreyfus/Laurel Funds, Inc.,The Dreyfus/Laurel Funds Trust and The Dreyfus/Laurel Tax-Free Municipal Funds, (collectively, the Dreyfus/Laurel Funds) and the Trust attended, $2,000 for separate in-person committee meetings attended which are not The Fund 35 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) held in conjunction with a regularly scheduled Board meeting and $1,500 for Board meetings and separate committee meetings attended that are conducted by telephone and is reimbursed for travel and out-of-pocket expenses.With respect to Board meetings, the Chairman of the Board receives an additional 25% of such compensation (with the exception of reimbursable amounts). With respect to compensation committee meetings, the Chair of the compensation committee receives $900 per meeting. In the event that there is an in person joint committee meeting of the Dreyfus/Laurel Funds, the Trust and Dreyfus High Yield Strategies Fund, the $2,000 or $1,500 fee, as applicable, will be allocated between the Dreyfus/Laurel Funds, the Trust and Dreyfus HighYield Strategies Fund.These fees and expenses are charged and allocated to each series based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales (including paydowns) of investment securities, excluding short-term securities, financial futures, forward contracts and swap transactions, during the period ended June 30, 2009, amounted to $48,822,649 and $39,223,407, respectively, of which $9,226,000 in purchases and $9,255,455 in sales were from mortgage dollar roll transactions. The fund adopted Statement of Financial Accounting Standards No. 161 Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements.The following tables show the funds exposure to different types of market risk as it relates to the Statement of Assets and Liabilities and the Statement of Operations, respectively.All changes to accounting policies and disclosures have been made in accordance with FAS 161 and are incorporated for the current period as part of the disclosures within this Note. 36 Fair value of derivative instruments as of June 30, 2009: Statement of Statement of Assets and Assets and Liabilities Derivative Liabilities Derivative Derivatives Location Assets ($) Location Liabilities ($) Interest rate Receivables, Net 361,142 Payables, (91,102) contracts  AssetsUnrealized Net Assets appreciation Unrealized depreciation Foreign exchange Receivables 108,986 Payables (108,202) contracts Gross fair value of derivatives contracts  Includes cumulative appreciation/depreciation of futures contracts as reported on the Statement of Financial Futures, but only the unpaid variation margin is reported in the Statement of Assets and Liabilities. The effect of derivative instruments in the Statement of Operations during the period ended June 30, 2009 is shown below: Amount of realized gain or (loss) on derivatives ($) Foreign Exchange Derivatives Options Futures Contracts Swaps Total Interest rate contracts  162,670  180,371 Foreign exchange contracts   (955,114)  Credit contracts    (3,954) Total  Change in unrealized appreciation or (depreciation) on derivatives ($) Foreign Exchange Derivatives Options Futures Contracts Swaps Total Interest rate contracts  320,541  (242,127) Foreign exchange contracts   183,484  Credit contracts    (12,141) Total  320,541 183,484 (254,268) The Fund 37 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) During the period ended June 30, 2009, the average notional value of interest rate contracts was $28,017,364, which represented 59.4% of average net assets.The average notional value of foreign exchange contracts was $21,792,941, which represented 46.2% of average net assets. The average notional value of credit contracts was $414,286, which represented .88% of average net assets. Mortgage Dollar Rolls: A mortgage dollar roll transaction involves a sale by the fund of mortgage related securities that it holds with an agreement by the fund to repurchase similar securities at an agreed upon price and date.The securities purchased will bear the same interest rate as those sold, but generally will be collateralized by pools of mortgages with different prepayment histories than those securities sold. Futures Contracts: In the normal course of pursuing its investment objectives, the fund is exposed to market risk (including equity price risk, interest rate risk and foreign currency exchange risk) as a result of changes in value of underlying financial instruments. The fund may invest in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board ofTrade on which the contract is traded and is subject to change.Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the settlement price established by the Board of Trade or exchange upon which they are traded.When the contracts are closed, the fund recognizes a realized gain or loss.There is minimal counterparty credit risk to the fund with futures, since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Contracts open at June 30, 2009 are set forth in the Statement of Financial Futures. 38 Forward Foreign Currency Exchange Contracts: The fund may enter into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of an investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund would incur a loss if the value of the contracts increases between the date the forward contracts are opened and the date the forward contracts are closed.The fund realizes a gain if the value of the contracts decreases between those dates. With respect to purchases of forward contracts, the fund would incur a loss if the value of the contracts decreases between the date the forward contracts are opened and the date the forward contracts are closed. The fund realizes a gain if the value of the contracts increase between those dates.The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract.The following summarizes open forward contracts at June 30, 2009: Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation)($) Purchases: Argentine Peso, expiring 7/31/2009 2,100,000 543,338 543,774 436 Brazilian Real, expiring 7/31/2009 1,070,000 544,280 542,743 (1,537) British Pounds, expiring 7/1/2009 4,126 6,825 6,788 (37) Colombia Peso, expiring 7/31/2009 1,204,100,000 556,166 558,611 2,445 Russian Ruble, expiring, 7/31/2009 17,170,000 546,328 546,381 53 South Korean Won, expiring 7/24/2009 695,500,000 545,918 546,762 844 Thai Bhat, expiring 7/31/2009 18,570,000 545,198 544,718 (480) The Fund 39 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Sales: Brazilian Real, expiring 7/24/2009 1,810,000 898,888 919,388 (20,500) British Pounds, expiring 7/24/2009 1,850,000 3,042,417 3,043,577 (1,160) Canadian Dollar, expiring 7/24/2009 270,000 234,593 232,155 2,438 Chilean Peso, expiring 7/24/2009 288,000,000 539,326 540,801 (1,475) Euro, expiring 7/24/2009 8,423,000 11,867,922 11,816,656 51,266 Euro, expiring 7/24/2009 120,000 167,050 168,349 (1,299) Hungary Forint, expiring 7/24/2009 138,190,000 678,733 708,268 (29,535) Japanese Yen, expiring 7/24/2009 73,770,000 777,164 765,983 11,181 Japanese Yen, expiring 7/24/2009 69,670,000 732,780 723,411 9,369 Japanese Yen, expiring 7/24/2009 119,090,000 1,253,592 1,236,559 17,033 Japanese Yen, expiring 7/24/2009 95,770,000 1,008,339 994,418 13,921 Mexican New Peso, expiring 7/24/2009 18,070,000 1,348,729 1,367,150 (18,421) New Zealand Dollar, expiring 7/24/2009 460,000 294,258 296,371 (2,113) South African Rand, expiring 7/24/2009 4,140,000 502,427 534,072 (31,645) Gross Unrealized Appreciation Gross Unrealized Depreciation Swaps: The fund may enter into swap agreements to exchange the interest rate on, or return generated by, one nominal instrument for the return generated by another nominal instrument.The fund enters into these agreements for a variety of reasons, including to hedge certain market or interest rate risks, to manage the interest rate sensitivity 40 (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. The fund accrues for the interim payments on swap contracts on a daily basis, with the net amount recorded within unrealized appreciation (depreciation) on swap contracts in the Statement of Assets and Liabilities. Once the interim payments are settled in cash, the net amount is recorded as realized gain (loss) on swaps, in addition to realized gain (loss) recorded upon the termination of swaps contracts in the Statement of Operations. Upfront payments made and/or received by the fund, are recorded as an asset and/or liability in the Statement of Assets and Liabilities and are recorded as a realized gain or loss ratably over the contracts term/event with the exception of forward started interest rate swaps which are recorded as realized gains or losses on the termination date. Fluctuations in the value of swap contracts are recorded for financial statement purposes as unrealized appreciation or depreciation on swap transactions. Interest Rate Swaps: Interest rate swaps involve the exchange of commitments to pay and receive interest based on a notional principal amount.The fund enters into these agreements for a variety of reasons, including to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns.The fund may elect to pay a fixed rate and receive a floating rate, or receive a fixed rate and pay a floating rate on a notional principal amount.The net interest received or paid on interest rate swap agreements is included within unrealized appreciation (depreciation) on swap contracts in the Statement of Assets and Liabilities. Interest rate swaps are valued daily and the change, if any, is recorded as an unrealized gain or loss in the Statement The Fund 41 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) of Operations. When a swap contract is terminated early, the fund records a realized gain or loss equal to the difference between the current realized value and the expected cash flows. The funds maximum risk of loss from counterparty credit risk is the discounted net value of the cash flows to be received from counter-party over the contracts remaining life, to the extent that the amount is positive. This risk is mitigated by having a master netting arrangement between the fund and the counterparty and by the posting of collateral by the counterparty to the fund to cover the funds exposure to the counterparty. The following summarizes open interest rate swaps entered into by the fund at June 30, 2009. Unrealized Notional Reference (Pay)/Receive Expiration Appreciation Amount Entity/Currency Counterparty Fixed Rate (%) Date (Depreciation) ($) 1,570,000 USD3 Month Libor JP Morgan 3.29 11/24/2018 (49,432) 360,000 GBP6 Month Libor JP Morgan 6.30 6/18/2011 46,761 219,000,000 JPY6 Month Yenibor JP Morgan 1.36 1/19/2012 43,096 2,850,000 NZD3 Month Libor Morgan Stanley 7.88 5/18/2010 89,736 500,000 NZD3 Month Libor JP Morgan 8.05 6/21/2012 32,343 1,225,000 NZD6 Month Libor Barclays 7.58 5/1/2013 80,875 1,270,000 NZD6 Month Libor JP Morgan 5.54 11/24/2013 16,934 4,390,000 NZD6 Month Libor Citibank 5.06 4/8/2014 (5,752) Gross Unrealized Appreciation Gross Unrealized Depreciation Credit Default Swaps: Credit default swaps involve commitments to pay a fixed interest rate in exchange for payment if a credit event affecting a third party (the referenced company) occurs. Credit events may include a failure to pay interest or principal, bankruptcy, or restructuring. The fund enters into these agreements to manage its 42 exposure to the market or certain sectors of the market, to reduce its risk exposure to defaults of corporate and sovereign issuers, or to create exposure to corporate or sovereign issuers to which it is not otherwise exposed. For those credit default swaps in which the fund is paying a fixed rate, the fund is buying credit protection on the instrument. In the event of a credit event, the fund would receive the full notional amount for the reference obligation. For those credit default swaps in which the fund is receiving a fixed rate, the fund is selling credit protection on the underlying instrument. The maximum pay-outs for these contracts are limited to the notional amount of each swap. Credit default swaps may involve greater risks than if the fund had invested in the reference obligation directly and are subject to general market risk, liquidity risk, counterparty risk and credit risk.At June 30, 2009, the fund held no open credit default swaps. At June 30, 2009, accumulated net unrealized appreciation on investments was $2,202,332, consisting of $2,989,385 gross unrealized appreciation and $787,053 gross unrealized depreciation. At June 30, 2009, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). NOTE 5Change in Independent Registered Public Accounting Firm: PricewaterhouseCoopers LLP (PWC), 300 Madison Avenue, New York, New York 10017, an independent registered public accounting firm, was the independent registered public accounting firm for the fund for the fiscal year ended December 31, 2008. At the meetings held on February 9-10, 2009, the Audit Committee and the Board of Trustees of the Trust engaged KPMG LLP to replace PWC as the independent registered public accounting firm for the Trust. The Fund 43 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) During the funds past two fiscal years and any subsequent interim period: (i) no report on the funds financial statements contained an adverse opinion or a disclaimer of opinion, or was qualified or modified as to uncertainty, audit scope, or accounting principles; and (ii) there were no disagreements (as such term is used in Item 304 of Regulation S-K) with PWC on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which disagreement(s), if not resolved to the satisfaction of PWC, would have caused it to make reference to the subject matter of the disagreement(s) in connection with its report. NOTE 6Subsequent Events Evaluation: Dreyfus has evaluated the need for disclosures and/or adjustments resulting from subsequent events through the date of issuance of the financial statements. At the meetings held on July 22-23, 2009, the Board of Trustees of the Trust approved a proposal to redesignate the funds existing shares as Class I shares, effective on or about September 1, 2009.The description of the eligibility requirements of the funds shares will remain the same. 44 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS INVESTMENT ADVISORY AGREEMENT (Unaudited) At a meeting of the funds Board ofTrustees held on February 9 and 10, 2009, the Board considered the re-approval of the funds Investment Advisory Agreement (Management Agreement), pursuant to which the Manager provides the fund with investment advisory and certain administrative services.The Board members, none of whom are interested persons (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of the Manager. Representatives of the Manager reminded the Board members that the Manager became the investment adviser of the fund, effective December 1, 2008, and that there were no changes to the portfolio management of the fund as a result of the appointment of the Manager as the funds investment adviser. Analysis of Nature, Extent and Quality of Services Provided to the Fund. The Board members considered information previously provided to them in a presentation from representatives of the Manager regarding services provided to other funds in the Dreyfus fund complex, and representatives of the Manager confirmed that there had been no material changes in this information. The Board also discussed the nature, extent and quality of the services provided to the fund pursuant to its Management Agreement. The Managers representatives reviewed the relationships the Manager has with various intermediaries and the different needs of each. The Managers representatives noted the distribution channels for the fund as well as the diversity of distribution among the funds in the Dreyfus fund complex, and the Managers corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each distribution channel, including those of the fund.The Manager provided the number of shareholder accounts in the fund, as well as the funds asset size. The Fund 45 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS INVESTMENT ADVISORY AGREEMENT (Unaudited) (continued) The Board members also considered the Managers research and portfolio management capabilities and that the Manager also provides oversight of day-to-day fund operations, including assistance in meeting legal and regulatory requirements.The Board members also considered the Managers extensive compliance infrastructure. The Board also considered the Managers brokerage policies and practices, and the standards applied in seeking best execution. Comparative Analysis of the Funds Performance and Management Fee and Expense Ratio. The Board members reviewed the funds performance and comparisons to a group of institutional global income funds (the Performance Group) and to a larger universe of funds, consisting of all retail and institutional global income funds (the Performance Universe) selected and provided by Lipper, Inc., an independent provider of investment company data.The Board was provided with a description of the methodology Lipper used to select the Performance Group and Performance Universe, as well as the Expense Group and Expense Universe (discussed below).The Board members discussed the results of the comparisons and noted that the funds total return performance was above the Performance Group and Performance Universe medians for the one-, two-, three-, four-, five- and ten-year periods ended December 31, 2008. The Board members also noted that the funds yield performance was variously above, at and below the Performance Group and Performance Universe medians for the past ten one-year periods ended December 31st (1999-2008).The Manager also provided a comparison of the funds calendar year total returns to the returns of the funds benchmark index. The Board members also discussed the funds contractual and actual management fee and expense ratio and reviewed the range of management fees and expense ratios of a comparable group of funds (the Expense Group) and a broader group of funds (the Expense Universe), each selected and provided by Lipper. A representative of the Manager informed the Board members that the Manager is currently limiting the funds total expense ratio (excluding taxes, brokerage 46 fees, interest on borrowings, commitment fees and other extraordinary expenses) to 0.65% of the funds average daily net assets and that such limitation is voluntary and may be terminated at any time.The Board noted that the funds contractual management fee was below the Expense Group median and that, because of the expense limitation, the fund did not pay a management fee for the fiscal year ended December 31, 2008.The Board members also were informed that the Lipper data presenting the funds actual management fees included fees paid by the fund, as calculated by Lipper, for administrative services provided by The Bank of New York Mellon, the Trusts administrator. Such reporting was necessary, according to Lipper, to allow the Board to compare the funds advisory fees to those peers that include administrative fees within a blended advisory fee.The Board noted that the funds actual management fee (which was zero) and the funds expense ratio were each below the respective Expense Group and Expense Universe medians. A representative of the Manager noted that there were no mutual funds managed by the Manager or its affiliates with similar investment objectives, policies and strategies, and included in the same Lipper category as the fund and there were no other accounts managed by the Manager or its affiliates with similar investment objectives, policies and strategies as the fund.The Managers representatives reviewed the costs associated with distribution through intermediaries. Analysis of Profitability and Economies of Scale. A representative of the Manager reminded the Board members that The Bank of New York Mellon Corporation, the parent company of the Manager, paid all of the expenses associated with the Manager becoming the funds investment adviser and the proxy campaign with respect to the Board members becoming the Trusts Board members. Because the Manager only became the funds investment adviser effective December 1, 2008, the Managers representatives were not able to provide a dollar amount of expenses allocated and profit received by the Manager, but The Fund 47 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS INVESTMENT ADVISORY AGREEMENT (Unaudited) (continued) a representative of the Manager did review the method to be used to determine such expenses and profit in the future.The Board previously had been provided with information prepared by an independent consulting firm regarding the Managers approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus mutual fund complex.The Board also was informed that the methodology had also been reviewed by an independent registered public accounting firm which, like the consultant, found the methodology to be reasonable. The consulting firm also analyzed where any economies of scale might emerge in connection with the management of the fund.The Board members considered potential benefits to the Manager from acting as investment adviser and noted that there were no soft dollar arrangements with respect to trading the funds portfolio. The Board also considered whether the fund would be able to participate in any economies of scale that the Manager may experience in the event that the fund attracts a large amount of assets, noting the decrease in the funds recent asset levels.The Board members discussed the renewal requirements for advisory agreements and their ability to review the management fee annually. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to continuation of the funds Management Agreement. Based on the discussions and considerations as described above, the Board made the following conclusions and determinations. The Board concluded that the nature, extent and quality of the ser- vices to be provided by the Manager are adequate and appropriate. The Board was satisfied with the funds relative performance. The Board concluded, taking into account the voluntary waiver of a portion of expenses by the Manager, that the fee paid by the fund to the Manager was reasonable in light of the services to be provided, comparative performance, expense and advisory fee information and potential profits to be realized and benefits to be derived by the Manager from its relationship with the fund. 48 The Board determined that because the Manager had become the investment adviser of the fund effective December 1,2008,economies of scale were not a factor at this time, but, to the extent that material economies of scale are not shared with the fund in the future, the Board would seek to do so in connection with future renewals. The Board members considered these conclusions and determinations, along with information received on a routine and regular basis throughout the year, and, without any one factor being dispositive, the Board determined that re-approval of the funds Management Agreement was in the best interests of the fund and its shareholders and that the Management Agreement would be renewed through April 4, 2010. The Fund 49 The views expressed in this report reflect those of the portfolio managers only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 26 Statement of Financial Futures 27 Statement of Options Written 28 Statement of Assets and Liabilities 29 Statement of Operations 30 Statement of Changes in Net Assets 31 Financial Highlights 32 Notes to Financial Statements 49 Information About the Review and Approval of the Funds Investment Advisory Agreement FOR MORE INFORMATION Back Cover Dreyfus/Standish Fixed Income Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present to you this semiannual report for Dreyfus/Standish Fixed Income Fund, covering the six-month period from January 1, 2009, through June 30, 2009. The severe recession and banking crisis that dominated the financial markets at the start of 2009 appear to have moderated as of mid-year. Previously frozen credit markets have thawed, giving businesses access to the capital they need to grow. After reaching multi-year lows early in the year, higher-yielding segments of the bond market staged an impressive rally, while U.S.Treasury securities gave back some of their 2008 gains. While the U.S. economy remains weak overall, we have seen encouraging evidence of potential recovery, including a recovering housing market and improvements within certain manufacturing sectors. Meanwhile, inflation has remained tame in the face of high unemployment and unused manufacturing capacity. Although these developments give us reasons for optimism, we remain cautious due to the speed and magnitude of the corporate bond markets 2009 rebound. Indeed, the markets advance was fueled more by investors renewed appetites for risk than improving business fundamentals. We would prefer to see a steadier rise in asset prices supported by more concrete economic data, as the rapid rise increases the possibility that profit-taking could move the market lower. In uncertain markets such as this one, even the most seasoned investors can benefit from professional counsel. To determine how your investments should be positioned for the challenges and opportunities that lie ahead, we continue to stress that you talk regularly with your financial advisor. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the Portfolio Managers. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Ch ief Executive Officer The Dreyfus Corporation July 15, 2009 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2009, through June 30, 2009, as provided by David R. Bowser, CFA, and Peter Vaream, Co-Portfolio Managers Fund and Market Performance Overview For the six-month period ended June 30, 2009, Dreyfus/Standish Fixed Income Fund achieved a total return of 7.72%. 1 In comparison, the Barclays Capital U.S. Aggregate Bond Index (the Index), the funds benchmark, achieved a total return of 1.90% for the same period. 2 The U.S. bond market remained volatile due to the lingering effects of the global financial crisis and recession, but continued declines among higher-yielding bonds early in the reporting period were offset by a springtime rally as investors grew more comfortable with credit risk. The fund produced a significantly higher return than its benchmark, primarily as a result of an underweighted position in U.S. Treasury securities and overweight exposure to corporate bonds and mortgage-backed securities. The Funds Investment Approach The fund seeks to achieve a high level of current income, consistent with conserving principal and liquidity, and secondarily seeks capital appreciation. To achieve this, the fund invests, under normal circumstances, at least 80% of net assets in fixed-income securities issued by U.S. and foreign governments and companies. The fund invests primarily in investment-grade securities, but may invest up to 15% of assets in below investment-grade securities, sometimes referred to as junk bonds. The fund will not invest in securities rated lower than B at the time of purchase. In this instance, we will attempt to select fixed-income securities that have the potential to be upgraded. Sustained Market Rally Offset Earlier Weakness The reporting period began amid a global banking crisis that had been exacerbated in 2008 by forced deleveraging among institutional The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) investors, resulting in steep declines for higher yielding bonds, including mortgage-backed securities, asset-backed securities, corporate bonds and emerging-market securities. In contrast, U.S. Treasury securities had rallied strongly amid a flight to quality, causing their yields to fall to unprecedented low levels. Meanwhile, slumping housing markets, rising unemployment and deteriorating consumer confidence led to the longest and deepest recession since the 1930s. The Federal Reserve Board (the Fed) and the U.S. government responded aggressively to the economic and financial crises. Government officials rescued a number of struggling corporations deemed too big to fail in 2008, and Congress followed up with the $787 billion American Recovery and Reinvestment Act of 2009. The Fed injected massive amounts of liquidity into the banking system and purchased mortgage-and asset-backed debt through unprecedented programs such as theTerm Asset-Backed Securities Loan Facility (TALF). In addition, just weeks before the start of the reporting period, the Fed completed a series of dramatic interest-rate reductions by cutting its target for the overnight federal funds rate to an all-time low of 0% to 0.25%. As it became clearer in March 2009 that these remedial measures had helped to avert a collapse of the U.S. banking system, investor sentiment began to improve. Fixed-income investors began to look forward to better credit-market conditions, and they became more tolerant of risks they previously had avoided. Investors capitalized on attractive valuations among higher yielding bonds, sparking impressive springtime rallies. Conversely, U.S.Treasury securities gave back some of their earlier gains. Sector Allocation Strategy Proved Effective The fund began the reporting period with underweighted exposure to U.S.Treasury securities, which offered historically low yields. Conversely, the fund started 2009 with overweighted positions in higher yielding market sectors that had been punished during the downturn, including investment-grade corporate bonds and higher-quality mortgage-backed securities.We also had established relatively modest positions in high yield corporate bonds, commercial mortgage-backed securities and international bonds, which are not represented in the funds benchmark. 4 This positioning fared well during the market rally, when yield differences between U.S. Treasury securities and other market sectors narrowed from historically wide levels. Although the funds corporate bond investments were broadly diversified across industry groups with an emphasis on traditionally defensive areas, such as utilities, the fund received particularly strong results from securities issued by companies in the financials sector. The funds investments in mortgage-backed securities primarily focused on lower-coupon bonds issued by U.S. government agencies, which generally held up better than non-agency mortgages under volatile market conditions. On the other hand, we had established a relatively long average duration to guard against the potential effects of unexpected economic weakness on longer-term interest rates, and that position detracted modestly from the funds relative performance over the reporting period. Balancing Opportunity with Risk Controls As of the reporting periods end, we have maintained a relatively constructive approach to our sector allocation strategy, as we believe that higher-yielding bonds have room for further gains as yield differences continue to moderate along the credit spectrum. In our judgment, this strategy positions the fund to participate in the stronger segments of the fixed-income markets while managing risks and volatility effectively. July 15, 2009 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figure provided reflects the absorption of certain fund expenses by The Dreyfus Corporation pursuant to a voluntary undertaking in effect, which may be extended, terminated or modified at any time. Had these expenses not been absorbed, the funds return would have been lower. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays Capital U.S. Aggregate Bond Index is a widely accepted, unmanaged total return index of corporate, U.S. government and U.S. government agency debt instruments, mortgage-backed securities and asset-backed securities with an average maturity of 1-10 years.The Index does not include fees and expenses to which the fund is subject. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus/Standish Fixed Income Fund from January 1, 2009 to June 30, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2009 Expenses paid per $1,000  $ 2.58 Ending value (after expenses) $1,077.20 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2009 Expenses paid per $1,000  $ 2.51 Ending value (after expenses) $1,022.32  Expenses are equal to the funds annualized expense ratio of .50%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS June 30, 2009 (Unaudited) Coupon Maturity Principal Bonds and Notes119.0% Rate (%) Date Amount ($) Value ($) Advertising.0% Lamar Media, Gtd. Notes 6.63 8/15/15 112,000 a Aerospace & Defense.3% L-3 Communications, Gtd. Notes, Ser. B 6.38 10/15/15 740,000 Agriculture.7% Altria Group, Gtd. Notes 9.70 11/10/18 615,000 706,182 Philip Morris International, Sr. Unscd. Notes 5.65 5/16/18 890,000 934,519 Asset-Backed Ctfs./ Auto Receivables5.1% Americredit Automobile Receivables Trust, Ser. 2008-AF, Cl. A2A 4.47 1/12/12 976,210 b 981,435 Americredit Automobile Receivables Trust, Ser. 2005-DA, Cl. A3 4.87 12/6/10 8,806 b 8,810 Americredit Automobile Receivables Trust, Ser. 2006-BG, Cl. A3 5.21 10/6/11 448,478 447,766 Americredit Prime Automobile Receivables, Ser. 2007-1, Cl. E 6.96 1/8/11 894,110 c 441,691 Capital Auto Receivables Asset Trust, Ser. 2005-1, Cl. C 4.73 9/15/10 925,000 b 927,992 Capital Auto Receivables Asset Trust, Ser. 2004-2, Cl. D 5.82 5/15/12 1,805,000 c 1,806,656 Capital One Auto Finance Trust, Ser. 2007-A, Cl. A3B 0.32 8/15/11 401,381 b,d 398,976 Capital One Auto Finance Trust, Ser. 2006-C, Cl. A3A 5.07 7/15/11 335,954 335,957 Capital One Auto Finance Trust, Ser. 2007-C, Cl. A3A 5.13 4/16/12 1,910,465 1,923,536 Ford Credit Auto Owner Trust, Ser. 2006-C, Cl. C 5.47 9/15/12 490,000 464,003 Ford Credit Auto Owner Trust, Ser. 2007-A, Cl. D 7.05 12/15/13 600,000 c 366,595 Household Automotive Trust, Ser. 2005-3, Cl. A4 4.94 11/19/12 375,651 b 385,491 Hyundai Auto Receivables Trust, Ser. 2007-A, Cl. A3A 5.04 1/17/12 589,536 b 602,414 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Asset-Backed Ctfs./ Auto Receivables (continued) Wachovia Auto Loan Owner Trust, Ser. 2007-1, Cl. D 5.65 2/20/13 1,725,000 1,227,585 WFS Financial Owner Trust, Ser. 2005-3, Cl. B 4.50 5/17/13 580,000 b 579,716 WFS Financial Owner Trust, Ser. 2005-2, Cl. B 4.57 11/19/12 247,045 b 247,135 Asset-Backed Ctfs./Credit Cards.9% Advanta Business Card Master Trust, Ser. 2007-A1, Cl. A 0.37 1/20/15 198,778 d 174,672 Advanta Business Card Master Trust, Ser. 2005-A2, Cl. A2 0.45 5/20/13 587,498 b,d 515,530 Advanta Business Card Master Trust, Ser. 2006-A3, Cl. A3 5.30 5/21/12 468,232 b 416,726 American Express Credit Account Master Trust, Ser. 2004-C, Cl. C 0.84 2/15/12 168,618 c,d 168,411 Washington Mutual Master Note Trust, Ser. 2007-B1, Cl. B1 4.95 3/17/14 785,000 c 782,382 Asset-Backed Ctfs./ Home Equity Loans1.1% Bayview Financial Acquisition Trust, Ser. 2005-B, Cl. 1A6 5.21 4/28/39 158,368 d 114,512 Citicorp Residential Mortgage Securities, Ser. 2006-2, Cl. A2 5.56 9/25/36 564,907 b,d 559,971 Citigroup Mortgage Loan Trust, Ser. 2005-HE1, Cl. M1 0.74 5/25/35 384,935 b,d 374,217 Citigroup Mortgage Loan Trust, Ser. 2005-WF1, Cl. A5 5.01 2/25/35 136,604 d 84,702 Citigroup Mortgage Loan Trust, Ser. 2005-WF2, Cl. AF7 5.25 8/25/35 1,722,776 d 990,891 GSAA Home Equity Trust, Ser. 2006-7, Cl. AV1 0.52 3/25/46 126,524 b,d 121,811 Mastr Asset Backed Securities Trust, Ser. 2006-AM1, Cl. A2 0.44 1/25/36 292,191 b,d 272,086 8 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Asset-Backed Ctfs./ Manufactured Housing.4% Green Tree Financial, Ser. 1994-7, Cl. M1 9.25 3/15/20 220,470 b 210,716 Origen Manufactured Housing, Ser. 2004-B, Cl. A2 3.79 12/15/17 3,203 b 3,176 Vanderbilt Mortgage Finance, Ser. 1999-A, Cl. 1A6 6.75 3/7/29 1,030,000 d 654,116 Auto Parts & Equipment.3% Goodyear Tire & Rubber, Gtd. Notes 8.63 12/1/11 720,000 a Banks7.0% Barclays Bank, Jr. Sub. Bonds 5.93 12/15/49 1,300,000 c,d 741,963 Barclays Bank, Sr. Unscd. Notes 6.75 5/22/19 160,000 158,966 Barclays Bank, Sub. Bonds 7.70 4/25/49 625,000 b,c,d 520,717 Capital One Financial, Sr. Unscd. Notes 1.57 9/10/09 2,425,000 b,d 2,416,265 Citigroup, Sr. Unscd. Notes 5.50 4/11/13 1,655,000 1,552,428 Goldman Sachs Group, Sub. Notes 5.63 1/15/17 390,000 371,218 Goldman Sachs Group, Sub. Notes 6.75 10/1/37 925,000 824,729 JPMorgan Chase & Co., Sr. Unscd. Notes 6.00 1/15/18 945,000 940,318 JPMorgan Chase & Co., Sr. Unscd. Notes 6.40 5/15/38 670,000 673,896 M & I Marshall & Ilsley Bank, Sub. Notes, Ser. BN 1.54 12/4/12 425,000 b,d 295,762 Manufacturers & Traders Trust, Sub. Notes 5.59 12/28/20 625,000 d 484,524 Morgan Stanley, Sr. Unscd. Notes 6.60 4/1/12 805,000 852,831 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Banks (continued) NB Capital Trust IV, Bank Gtd. Cap. Secs 8.25 4/15/27 265,000 222,990 PNC Funding, Gtd. Notes 6.70 6/10/19 620,000 640,624 Sovereign Bancorp, Sr. Unscd. Notes 1.46 3/23/10 1,235,000 b,d 1,139,943 Sovereign Bancorp, Sr. Unscd. Notes 4.80 9/1/10 577,000 b 563,765 St. George Bank, Sub. Notes 5.30 10/15/15 871,000 c 780,374 Sumitomo Mitsui Banking, Sub. Notes EUR 4.38 7/15/49 550,000 d,e 586,395 SunTrust Preferred Capital I, Bank Gtd. Notes 5.85 12/31/49 203,000 b,d 138,757 Wells Fargo Capital XIII, Gtd. Secs 7.70 12/29/49 1,875,000 d 1,557,441 Beverages.9% Anheuser-Busch InBev Worldwide, Gtd. Notes 8.20 1/15/39 1,020,000 c 1,139,324 Diageo Capital, Gtd. Notes 7.38 1/15/14 710,000 a 804,115 Chemicals.3% Dow Chemical, Notes 8.55 5/15/19 595,000 Commercial & Professional Services1.4% Aramark, Gtd. Notes 8.50 2/1/15 712,000 a 694,200 ERAC USA Finance, Gtd. Notes 6.38 10/15/17 1,425,000 c 1,288,640 ERAC USA Finance, Notes 7.95 12/15/09 1,008,000 b,c 1,003,481 Commercial Mortgage Pass-Through Ctfs.12.9% Banc of America Commercial Mortgage, Ser. 2002-2, Cl. A3 5.12 7/11/43 560,000 556,204 10 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Commercial Mortgage Pass-Through Ctfs. (continued) Bayview Commercial Asset Trust, Ser. 2006-SP1, Cl. A1 0.71 4/25/36 141,334 c,d 84,546 Bayview Commercial Asset Trust, Ser. 2006-SP2, Cl. A 0.72 1/25/37 992,146 c,d 532,743 Bayview Commercial Asset Trust, Ser. 2004-1, Cl. A 0.88 4/25/34 271,893 c,d 169,422 Bayview Commercial Asset Trust, Ser. 2005-3A, Cl. B1 1.54 11/25/35 111,083 c,d 25,025 Bayview Commercial Asset Trust, Ser. 2006-2A, Cl. B2 1.91 7/25/36 328,853 c,d 67,911 Bayview Commercial Asset Trust, Ser. 2006-1A, Cl. B2 2.14 4/25/36 167,416 c,d 33,629 Bayview Commercial Asset Trust, Ser. 2005-3A, Cl. B3 3.44 11/25/35 222,166 c,d 57,876 Bayview Commercial Asset Trust, Ser. 2005-4A, Cl. B3 3.94 1/25/36 75,648 c,d 11,347 Bear Stearns Commercial Mortgage Securities, Ser. 2003-T12, Cl. A3 4.24 4/13/12 2,073,000 b,d 2,019,492 Bear Stearns Commercial Mortgage Securities, Ser. 2007-T26, Cl. A4 5.47 1/12/45 1,015,000 d 845,688 Bear Stearns Commercial Mortgage Securities, Ser. 2006-PW12, Cl. AAB 5.69 9/11/38 875,000 d 829,299 Bear Stearns Commercial Mortgage Securities, Ser. 2007-T28, Cl. A4 5.74 9/11/17 1,275,000 d 1,055,521 Bear Stearns Commercial Mortgage Securities, Ser. 1998-C1, Cl. A2 6.44 6/16/30 1,931 b 1,927 Credit Suisse/Morgan Stanley Commercial Mortgage Certificates, Ser. 2006-HC1A, Cl. A1 0.53 5/15/23 1,117,729 b,c,d 874,215 Crown Castle Towers, Ser. 2006-1A, Cl. AFX 5.24 11/15/36 2,725,000 b,c 2,616,000 Crown Castle Towers, Ser. 2006-1A, Cl. B 5.36 11/15/36 620,000 b,c 607,600 Crown Castle Towers, Ser. 2006-1A, Cl. C 5.47 11/15/36 1,555,000 b,c 1,523,900 Crown Castle Towers, Ser. 2005-1A, Cl. D 5.61 6/15/35 610,000 b,c 591,700 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Commercial Mortgage Pass-Through Ctfs. (continued) Crown Castle Towers, Ser. 2006-1A, Cl. D 5.77 11/15/36 950,000 c 931,000 CS First Boston Mortgage Securities, Ser. 2005-C4, Cl. AAB 5.07 8/15/38 1,050,000 d 1,020,097 First Union National Bank Commercial Mortgage Trust, Ser. 2001-C2, Cl. A2 6.66 1/12/43 504,963 b 520,243 Goldman Sachs Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. B 0.66 3/20/20 2,965,000 b,c,d 2,079,724 Goldman Sachs Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. E 0.85 3/20/20 1,120,000 b,c,d 771,500 Goldman Sachs Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. K 1.46 3/20/20 650,000 c,d 423,459 Goldman Sachs Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. L 1.71 3/20/20 35,000 c,d 21,350 JP Morgan Chase Commercial Mortgage Securities, Ser. 2005-LDP5, Cl. A2 5.20 12/15/44 1,485,000 b 1,438,506 LB-UBS Commercial Mortgage Trust, Ser. 2007-C7, Cl. A3 5.87 9/15/45 1,040,000 d 798,447 Merrill Lynch Mortgage Trust, Ser. 2005-CKI1, Cl. A2 5.22 11/12/37 350,000 b,d 340,746 Merrill Lynch/Countrywide Commercial Mortgage, Ser. 2006-2, Cl. A4 5.91 6/12/46 1,010,000 d 832,776 Morgan Stanley Capital I, Ser. 2005-HQ5, Cl. A2 4.81 1/14/42 1,340,007 b 1,352,882 Morgan Stanley Capital I, Ser. 2007-HQ11, Cl. A4 5.45 2/12/44 1,710,000 d 1,311,175 Morgan Stanley Capital I, Ser. 2007-HQ11, Cl. AM 5.48 2/12/44 1,000,000 d 516,302 Morgan Stanley Capital I, Ser. 2007-T27, Cl. A4 5.80 6/11/17 760,000 d 639,677 Morgan Stanley Dean Witter Capital I, Ser. 2001-PPM, Cl. A2 6.40 2/15/31 14,816 15,052 Morgan Stanley Dean Witter Capital I, Ser. 2001-PPM, Cl. A3 6.54 2/15/31 18,097 18,172 SBA CMBS Trust, Ser. 2006-1A, Cl. D 5.85 11/15/36 375,000 c 337,500 12 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Commercial Mortgage Pass-Through Ctfs. (continued) TIAA Seasoned Commercial Mortgage Trust, Ser. 2007-C4, Cl. A3 6.09 8/15/39 940,000 d 881,451 Wachovia Bank Commercial Mortgage Trust, Ser. 2005-C16, Cl. A2 4.38 10/15/41 967,812 b 964,487 Wachovia Bank Commercial Mortgage Trust, Ser. 2005-C19, Cl. A5 4.66 5/15/44 740,000 657,816 Diversified Financial Services6.8% American Express, Sr. Unscd. Notes 7.25 5/20/14 1,090,000 1,128,683 Ameriprise Financial, Jr. Sub. Notes 7.52 6/1/66 610,000 a,d 461,121 Amvescap, Gtd. Notes 5.38 2/27/13 595,000 520,661 BSKYB Finance UK, Gtd. Notes 6.50 10/15/35 825,000 c 727,530 Capital One Bank USA, Sub. Notes 8.80 7/15/19 450,000 460,493 Caterpillar Financial Services, Sr. Unscd. Notes 7.15 2/15/19 855,000 916,776 Countrywide Home Loans, Gtd. Notes 4.13 9/15/09 590,000 b 591,952 Fresenius US Finance II, Gtd. Notes 9.00 7/15/15 775,000 c 811,812 General Electric Capital, Sr. Unscd. Notes 1.20 10/21/10 825,000 a,b,d 810,693 Goldman Sachs Capital II, Gtd. Bonds 5.79 5/8/49 945,000 d 576,270 HSBC Finance Capital Trust IX, Gtd. Notes 5.91 11/30/35 1,635,000 d 865,281 Hutchison Whampoa International, Gtd. Notes 7.63 4/9/19 305,000 c 339,474 International Lease Finance, Sr. Unscd. Notes 6.38 3/25/13 895,000 681,454 Jefferies Group, Sr. Unscd. Notes 7.75 3/15/12 633,000 632,255 Leucadia National, Sr. Unscd. Notes 7.00 8/15/13 420,000 388,500 The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Diversified Financial Services (continued) Leucadia National, Sr. Unscd. Notes 7.13 3/15/17 950,000 776,625 MBNA, Sr. Unscd. Notes 6.13 3/1/13 435,000 441,574 Merrill Lynch & Co., Sub. Notes 5.70 5/2/17 1,970,000 1,692,313 MUFG Capital Finance I, Bank Gtd. Bonds 6.35 7/29/49 710,000 d 622,389 Pearson Dollar Finance Two, Gtd. Notes 6.25 5/6/18 1,240,000 c 1,191,469 Windsor Financing, Sr. Scd. Notes 5.88 7/15/17 204,082 c 179,809 Electric Utilities4.1% AES, Sr. Unscd. Notes 7.75 10/15/15 1,215,000 1,136,025 AES, Sr. Unscd. Notes 8.00 10/15/17 70,000 65,450 Consolidated Edison of NY, Sr. Unscd. Debs., Ser. 08-A 5.85 4/1/18 720,000 757,829 Consumers Energy, First Mortgage Bonds, Ser. B 5.38 4/15/13 465,000 477,599 Enel Finance International, Gtd. Notes 5.70 1/15/13 550,000 c 575,241 Enel Finance International, Gtd. Bonds 6.25 9/15/17 1,295,000 c 1,354,241 FirstEnergy, Sr. Unscd. Notes, Ser. B 6.45 11/15/11 1,090,000 1,138,319 National Grid, Sr. Unscd. Notes 6.30 8/1/16 735,000 756,199 Nevada Power, Mortgage Notes 6.50 8/1/18 775,000 793,813 NiSource Finance, Gtd. Notes 1.23 11/23/09 775,000 d 768,920 NiSource Finance, Gtd. Notes 5.25 9/15/17 760,000 652,742 14 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Electric Utilities (continued) NRG Energy, Gtd. Notes 7.38 1/15/17 650,000 614,250 Environmental Control1.0% Allied Waste North America, Sr. Unscd. Notes, Ser. B 7.13 5/15/16 250,000 251,588 Allied Waste North America, Sr. Unscd. Notes 7.25 3/15/15 360,000 365,823 USA Waste Services, Sr. Unscd. Notes 7.00 7/15/28 596,000 565,751 Veolia Environnement, Sr. Unscd. Notes 5.25 6/3/13 620,000 641,449 Waste Management, Sr. Unscd. Notes 7.38 8/1/10 260,000 271,006 Food & Beverages1.7% Kraft Foods, Sr. Unscd. Notes 6.88 2/1/38 635,000 673,862 Kroger, Gtd. Notes 6.15 1/15/20 595,000 609,104 Safeway, Sr. Unscd. Notes 6.35 8/15/17 565,000 598,024 Stater Brothers Holdings, Gtd. Notes 7.75 4/15/15 595,000 574,175 Stater Brothers Holdings, Gtd. Notes 8.13 6/15/12 670,000 663,300 SUPERVALU, Sr. Unscd. Bonds 7.50 5/15/12 290,000 288,550 SUPERVALU, Sr. Unscd. Bonds 7.50 11/15/14 75,000 72,375 SUPERVALU, Sr. Unscd. Notes 8.00 5/1/16 230,000 224,250 Foreign/Governmental1.2% Federal Republic of Brazil, Sr. Unscd. Bonds 6.00 1/17/17 1,160,000 1,196,540 The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Foreign/Governmental (continued) Republic of Italy, Sr. Unscd. Notes 5.38 6/12/17 595,000 605,699 United Mexican States, Sr. Unscd. Notes 5.63 1/15/17 744,000 a 755,904 Forest Products & Paper.4% Georgia-Pacific, Gtd. Notes 7.00 1/15/15 315,000 c 296,100 Georgia-Pacific, Gtd. Notes 8.25 5/1/16 485,000 c 472,875 Health Care.6% Community Health Systems, Gtd. Notes 8.88 7/15/15 715,000 704,275 Davita, Gtd. Notes 6.63 3/15/13 727,000 688,832 Insurance3.0% Ace INA Holdings, Gtd. Notes 5.80 3/15/18 745,000 743,551 Jackson National Life Global Funding, Sr. Scd. Notes 5.38 5/8/13 785,000 c 756,293 Kingsway America, Sr. Notes 7.50 2/1/14 45,000 c 40,691 Lincoln National, Sr. Unscd. Notes 1.41 3/12/10 1,285,000 b,d 1,254,187 Lincoln National, Jr. Sub. Cap. Secs 6.05 4/20/67 1,965,000 d 1,267,425 MetLife, Sr. Unscd. Notes 5.00 6/15/15 1,098,000 1,047,446 Nippon Life Insurance, Notes 4.88 8/9/10 1,000,000 b,c 986,411 Prudential Financial, Sr. Unscd. Notes 6.63 12/1/37 175,000 152,064 Willis North America, Gtd. Notes 6.20 3/28/17 440,000 390,232 16 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Machinery.4% Atlas Copco, Sr. Unscd. Bonds 5.60 5/22/17 670,000 c 645,351 Terex, Gtd. Notes 7.38 1/15/14 245,000 225,400 Manufacturing.6% Bombardier, Sr. Unscd. Notes 8.00 11/15/14 600,000 c 567,750 Smiths Group, Gtd. Notes 7.20 5/15/19 800,000 c 771,754 Media5.8% British Sky Broadcasting, Gtd. Notes 8.20 7/15/09 975,000 b 975,575 Cablevision Systems, Sr. Unscd. Notes, Ser. B 8.00 4/15/12 100,000 99,500 Comcast, Gtd. Notes 6.30 11/15/17 1,265,000 1,341,016 Cox Communications, Notes 6.25 6/1/18 575,000 c 569,362 CSC Holdings, Sr. Unscd. Notes 8.50 4/15/14 180,000 a,c 179,325 CSC Holdings, Sr. Unscd. Notes 8.63 2/15/19 430,000 c 420,325 DirecTV Holdings Financing, Gtd. Notes 7.63 5/15/16 610,000 596,275 Echostar DBS, Gtd. Notes 7.75 5/31/15 900,000 861,750 News America, Gtd. Notes 6.15 3/1/37 720,000 612,499 News America, Gtd. Notes 6.65 11/15/37 515,000 464,635 News America Holdings, Gtd. Debs 7.70 10/30/25 945,000 892,365 Reed Elsevier Capital, Gtd. Notes 4.63 6/15/12 1,070,000 1,034,985 The Fund 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Media (continued) TCI Communications, Sr. Unscd. Bonds 7.88 2/15/26 765,000 806,470 Time Warner, Gtd. Notes 5.88 11/15/16 1,960,000 a 1,934,445 Time Warner Cable, Gtd. Notes 5.85 5/1/17 955,000 955,144 Time Warner Cable, Gtd. Notes 6.75 7/1/18 865,000 902,473 Mining1.0% BHP Billiton Finance USA, Gtd. Notes 6.50 4/1/19 335,000 372,708 Freeport-McMoRan Cooper & Gold, Sr. Unscd. Notes 8.38 4/1/17 590,000 595,262 Rio Tinto Finance USA, Gtd. Notes 5.88 7/15/13 645,000 649,618 Teck Resources, Sr. Scd. Notes 10.25 5/15/16 70,000 c 73,415 Teck Resources, Sr. Scd. Notes 10.75 5/15/19 495,000 c 532,945 Office And Business Equipment.3% Xerox, Sr. Unscd. Notes 5.50 5/15/12 235,000 234,510 Xerox, Sr. Unscd. Notes 5.65 5/15/13 335,000 331,178 Oil & Gas2.8% Anadarko Petroleum, Sr. Unscd. Notes 8.70 3/15/19 565,000 633,987 Chesapeake Energy, Gtd. Notes 7.50 6/15/14 255,000 242,887 Chesapeake Energy, Gtd. Notes 9.50 2/15/15 1,565,000 1,584,562 Husky Energy, Sr. Unscd. Notes 7.25 12/15/19 585,000 640,342 Marathon Oil, Sr. Unscd. Notes 7.50 2/15/19 370,000 404,537 18 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Oil & Gas (continued) Newfield Exploration, Sr. Sub. Notes 7.13 5/15/18 165,000 150,769 Petro-Canada, Sr. Unscd. Notes 6.80 5/15/38 680,000 672,464 Range Resouces, Sr. Sub. Notes 8.00 5/15/19 895,000 884,931 Sempra Energy, Sr. Unscd. Notes 6.50 6/1/16 565,000 590,589 Valero Energy, Sr. Unscd. Notes 9.38 3/15/19 320,000 365,082 Packaging & Containers.8% Ball, Gtd. Notes 6.63 3/15/18 395,000 362,412 Crown Americas, Gtd. Notes 7.63 11/15/13 720,000 705,600 Owens Brockway Glass Container, Gtd. Notes 6.75 12/1/14 650,000 624,000 Owens Brockway Glass Container, Gtd. Notes 7.38 5/15/16 100,000 c 97,500 Pipelines1.2% ANR Pipeline, Sr. Unscd. Notes 7.00 6/1/25 10,000 9,730 El Paso, Sr. Unscd. Notes 8.25 2/15/16 760,000 742,900 Kinder Morgan Energy Partners, Sr. Unscd. Notes 6.85 2/15/20 895,000 919,109 Trans-Canada Pipelines, Sr. Unscd. Notes 7.63 1/15/39 770,000 901,559 Real Estate3.2% Boston Properties, Sr. Unscd. Notes 5.63 4/15/15 645,000 590,833 Commercial Net Lease Realty, Sr. Unscd. Notes 6.15 12/15/15 565,000 475,297 Federal Realty Investment Trust, Sr. Unscd. Bonds 5.65 6/1/16 375,000 328,929 The Fund 19 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Real Estate (continued) Federal Realty Investment Trust, Sr. Unscd. Notes 6.00 7/15/12 380,000 370,250 Healthcare Realty Trust, Sr. Unscd. Notes 8.13 5/1/11 575,000 573,041 HRPT Properties Trust, Sr. Unscd. Notes 1.92 3/16/11 541,000 b,d 471,373 Liberty Property, Sr. Unscd. Notes 5.50 12/15/16 290,000 236,053 Mack-Cali Realty, Sr. Unscd. Notes 5.05 4/15/10 485,000 b 483,236 Mack-Cali Realty, Sr. Unscd. Notes 5.13 1/15/15 196,000 164,679 Mack-Cali Realty, Sr. Unscd. Notes 5.25 1/15/12 340,000 309,143 Prologis, Sr. Unscd. Notes 6.63 5/15/18 560,000 a 441,632 Regency Centers, Gtd. Notes 5.25 8/1/15 187,000 151,994 Regency Centers, Gtd. Notes 5.88 6/15/17 330,000 267,743 Simon Property Group, Sr. Unscd. Notes 5.00 3/1/12 742,000 740,124 Simon Property Group, Sr. Unscd. Notes 5.75 5/1/12 236,000 239,937 WEA Finance, Sr. Notes 7.13 4/15/18 895,000 c 831,992 WEA Finance, Gtd. Notes 7.50 6/2/14 245,000 c 243,170 Residential Mortgage Pass-Through Ctfs.1.0% ChaseFlex Trust, Ser. 2006-2, Cl. A1A 5.59 9/25/36 57,859 b,d 55,824 Countrywide Home Loan Mortgage Pass-Through Trust, Ser. 2005-31, Cl. 2A1 5.48 1/25/36 2,233,321 d 1,571,216 20 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Residential Mortgage Pass-Through Ctfs. (continued) Impac Secured Assets CMN Owner Trust, Ser. 2006-1, Cl. 2A1 0.66 5/25/36 576,074 b,d 392,307 Structured Asset Mortgage Investments, Ser. 1998-2, Cl. B 5.48 4/30/30 27,862 b,d 19,739 Terwin Mortgage Trust, Ser. 2006-9HGA, Cl. A1 0.39 10/25/37 94,139 b,c,d 84,381 Retail.5% Home Depot, Sr. Unscd. Notes 5.88 12/16/36 449,000 397,396 Staples, Sr. Unscd. Notes 9.75 1/15/14 570,000 a 637,238 State/Territory Gen Oblg4.2% California, GO (Various Purpose) 7.50 4/1/34 435,000 401,144 California, GO (Various Purpose) 7.55 4/1/39 1,725,000 1,572,165 Delaware Housing Authority, SFMR D-2, Revenue Bonds 5.80 7/1/16 895,000 b 925,788 Erie Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 6.00 6/1/28 835,000 634,633 Michigan Tobacco Settlement Finance Authority, Tobacco Settlement Asset-Backed Bonds 7.31 6/1/34 4,520,000 3,017,462 Province of Quebec Canada, Unscd. Notes 4.60 5/26/15 585,000 a 606,869 Tobacco Settlement Authority of Iowa, Tobacco Settlement Asset-Backed Bonds 6.50 6/1/23 2,753,000 2,062,823 Steel.3% Arcelormittal, Sr. Scd. Notes 9.85 6/1/19 585,000 The Fund 21 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Telecommunications2.8% AT & T, Sr. Unscd. Notes 5.60 5/15/18 1,465,000 1,475,460 CC Holdings GS V, Sr. Scd. Notes 7.75 5/1/17 1,180,000 c 1,156,400 Cisco Systems, Notes 5.90 2/15/39 450,000 444,692 Telecom Italia Capital, Gtd. Notes 5.25 11/15/13 630,000 618,363 Telecom Italia Capital, Gtd. Notes 7.72 6/4/38 305,000 311,501 Verizon Communications, Sr. Unscd. Notes 7.35 4/1/39 605,000 661,333 Verizon Wireless Capital, Sr. Unscd. Notes 5.55 2/1/14 1,420,000 c 1,509,033 Textiles.4% Mohawk Industries, Sr. Unscd. Notes 6.25 1/15/11 970,000 Transportation.1% Norfolk Southern, Sr. Unscd. Notes 5.75 4/1/18 145,000 U.S. Government Agencies.4% Federal National Mortgage Association, Bonds , Ser. 1 4.75 11/19/12 853,000 f U.S. Government Agencies/ Mortgage-Backed40.6% Federal Home Loan Mortgage Corp.: 4.50% 2,410,000 f,g 2,399,456 5.50% 5,970,000 f,g 6,239,581 6.00% 3,605,000 f,g 3,762,156 3.50%, 9/1/10 220,274 f 221,709 4.00%, 10/1/09 194,906 f 195,620 22 Principal Bonds and Notes (continued) Amount ($) Value ($) U.S. Government Agencies/ Mortgage-Backed (continued) Federal Home Loan Mortgage Corp. (continued): 4.50%, 10/1/094/1/10 33,420 f 34,065 5.50%, 1/1/347/1/38 1,216,063 f 1,259,366 6.00%, 6/1/2211/1/37 353,490 f 371,474 7.00%, 11/1/31 195,456 f 211,869 Federal National Mortgage Association: 4.00% 7,120,000 f,g 6,905,287 4.50% 12,475,000 f,g 12,451,609 5.00% 14,335,000 f,g 14,630,929 5.50% 10,335,000 f,g 10,669,275 6.00% 8,080,000 f,g 8,553,440 3.53%, 7/1/10 1,206,406 f 1,226,356 4.00%, 5/1/10 775,621 f 782,656 4.06%, 6/1/13 48,000 f 49,263 4.50%, 11/1/14 11,678 f 11,981 4.90%, 1/1/14 397,293 f 417,862 5.00%, 10/1/111/1/36 3,231,866 f 3,308,248 5.14%, 1/1/16 68,736 f 72,678 5.50%, 11/1/249/1/34 3,079,615 f 3,198,311 6.00%, 7/1/171/1/38 5,094,871 f 5,333,066 6.50%, 12/1/15 3,426 f 3,641 7.00%, 11/1/316/1/32 34,787 f 38,094 7.50%, 2/1/2911/1/29 7,699 f 8,391 8.50%, 6/1/12 2,117 f 2,238 Grantor Trust, Ser. 2002-T11, Cl. A 4.77%, 4/25/12 14,212 b,f 14,200 Grantor Trust, Ser. 2002-T3, Cl. A 5.14%, 12/25/11 415,300 b,f 416,787 Government National Mortgage Association I: 6.00%, 1/15/32 2,388 b 2,511 6.50%, 7/15/32 4,421 b 4,753 8.00%, 8/15/2511/15/26 27,400 b 30,265 9.00%, 2/15/21 12,980 b 14,084 The Fund 23 STATEMENT OF INVESTMENTS (Unaudited) (continued) Principal Bonds and Notes (continued) Amount ($) Value ($) U.S. Government Agencies/ Mortgage-Backed (continued) Government National Mortgage Association I (continued): Ser. 2004-57, Cl. A 3.02%, 1/16/19 635,215 b 639,265 Ser. 2007-46, Cl. A 3.14%, 11/16/29 1,082,820 b 1,088,929 Ser. 2004-25, Cl. AC 3.38%, 1/16/23 320,995 b 322,483 Ser. 2004-77, Cl. A 3.40%, 3/16/20 236,787 b 237,937 Ser. 2004-67, Cl. A 3.65%, 9/16/17 189,055 b 189,566 Ser. 2005-9, Cl. A 4.03%, 5/16/22 863,670 b 876,289 Ser. 2004-51, Cl. A 4.15%, 2/16/18 955,490 b 965,825 Ser. 2006-9, Cl. A 4.20%, 8/16/26 1,765,444 b 1,801,845 U.S. Government Securities2.5% U.S. Treasury Bonds; 4.25%, 5/15/39 1,140,000 1,128,774 U.S. Treasury Notes: 2.50%, 3/31/13 1,720,000 a 1,751,713 4.75%, 8/15/17 890,000 975,941 U.S. Treasury Strip; 0.00%, 2/15/36 5,500,000 1,729,156 Total Bonds and Notes (cost $272,247,085) Short-Term Investments8.2% U.S. Treasury Bills: 0.07%, 7/9/09 10,000,000 a 9,999,830 0.16%, 7/16/09 1,095,000 1,094,956 0.09%, 8/6/09 7,000,000 6,999,055 Total Short-Term Investments (cost $18,094,132) Other Investment1.6% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $3,471,707) 3,471,707 h 24 Investment of Cash Collateral for Securities Loaned4.8% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $10,549,435) 10,549,435 h Total Investments (cost $304,362,359) 133.6% Liabilities, Less Cash and Receivables (33.6%) Net Assets 100.0% GOGeneral Obligation SFMRSingle Family Mortgage Revenue a All or a portion of these securities are on loan. At June 30, 2009, the total market value of the funds securities on loan is $9,690,770 and the total market value of the collateral held by the fund is $10,549,435. b Denotes all or part of security segregated as collateral. c Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At June 30, 2009, these securities amounted to $36,215,330 or 16.5% of net assets. d Variable rate securityinterest rate subject to periodic change. e Principal amount stated in U.S. Dollars unless otherwise noted. EUREuro. f On September 7, 2008, the Federal Housing Finance Agency (FHFA) placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator. As such, the FHFA will oversee the continuing affairs of these companies. g Purchased on a forward commitment basis. h Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Corporate Bonds 48.7 Municipals 4.2 U.S. Government & Agencies 43.5 Foreign/Governmental 1.2 Asset/Mortgage-Backed 21.4 Short-Term/Money Market Investments 14.6  Based on net assets. See notes to financial statements. The Fund 25 STATEMENT OF FINANCIAL FUTURES June 30, 2009 (Unaudited) Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 6/30/2009 ($) Financial Futures Long U.S. Treasury 2 Year Notes 42 9,081,188 September 2009 (10,576) U.S. Treasury 5 Year Notes 90 10,324,688 September 2009 155,067 U.S. Long Bond 17 2,012,109 September 2009 35,300 Financial Futures Short U.S. Treasury 10 Year Notes 258 (29,996,531) September 2009 (633,636) Gross Unrealized Appreciation Gross Unrealized Depreciation See notes to financial statements. 26 STATEMENT OF OPTIONS WRITTEN June 30, 2009 (Unaudited) Face Amount Covered by Contracts ($) Value ($) Call Options: 1M 10Yr Rec Straddle July 2009 @ 3.715 4,355,000 (78,743) 2M 2Yr Rec Swap July 2009 @ 1.24 12,114,000 (4,236) 1M 5Yr Rec Swap Straddle July 2009 @ 3.515 4,818,000 (125,106) Federal National Mortgage Association July 2009 @ 101.313 7,281,000 (14,555) Federal National Mortgage Association August 2009 @ 100 4,856,000 (45,559) U.S. Treasury 10 Year Notes July 2009 @ 117.5 21,000 (14,437) Put Options: 1M 10Yr Pay Straddle July 2009 @ 3.715 4,355,000 (106,108) 2M 2Yr Pay Swap July 2009 @ 1.54 12,114,000 (37,420) 1M 5Yr Pay Swap Straddle July 2009 @ 3.515 4,818,000 (1,261) Federal National Mortgage Association July 2009 @ 101.313 7,281,000 (135,135) Federal National Mortgage Association August 2009 @ 100 4,856,000 (80,449) U.S. Treasury 10 Year Notes July 2009 @ 113 21,000 (6,235) (Premiums received $605,832) Gross Unrealized Depreciation See notes to financial statements. The Fund 27 STATEMENT OF ASSETS AND LIABILITIES June 30, 2009 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $9,690,770)Note 1(c): Unaffiliated issuers 290,341,217 279,099,390 Affiliated issuers 14,021,142 14,021,142 Cash 851,259 Receivable for investment securities sold 17,446,266 Dividends and interest receivable 2,269,386 Receivable for futures variation marginNote 4 29,547 Unrealized appreciation on forward foreign currency exchange contractsNote 4 7,997 Prepaid expenses 15,801 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(b) 203,080 Payable for investment securities purchased 81,856,400 Liability for securities on loanNote 1(c) 10,549,435 Other liabilities 652,015 Outstanding options written, at value (premiums received $605,832)See Statement of Options WrittenNote 4 649,244 Payable for shares of Capital Stock redeemed 295,396 Unrealized depreciation on forward foreign currency exchange contractsNote 4 34,516 Interest payableNote 2 21 Accrued expenses 82,188 Net Assets ($) Composition of Net Assets ($): Paid-in capital 295,123,475 Accumulated undistributed investment incomenet 1,670,877 Accumulated net realized gain (loss) on investments (65,611,542) Accumulated net unrealized appreciation (depreciation) on investments, options transactions and foreign currency transactions [including ($453,845) net unrealized (depreciation) on financial futures] (11,764,317) Net Assets ($) Shares Outstanding (unlimited number of $.001 par value shares of Beneficial Interest authorized) 11,910,600 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. 28 STATEMENT OF OPERATIONS Six Months Ended June 30, 2009 (Unaudited) Investment Income ($): Income: Interest 7,036,705 Income from securities lending 50,157 Dividends 9,857 Total Income Expenses: Investment advisory feeNote 3(a) 504,909 Administrative service feesNote 3(b) 90,000 Auditing fees 59,544 Custodian feesNote 3(c) 49,642 Directors fees and expensesNote 3(d) 45,374 Legal fees 40,932 Shareholder servicing costsNote 3(c) 27,538 Prospectus and shareholders reports 23,814 Accounting and administration feesNote 3(a) 22,500 Registration fees 16,008 Loan commitment feesNote 2 15,599 Interest expenseNote 2 21 Miscellaneous 31,622 Total Expenses Lessreduction in investment advisory fee due to undertakingNote 3(a) (278,362) Lessreduction in fees due to earnings creditsNote 1(c) (96) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments and foreign currency transactions (15,605,038) Net realized gain (loss) on options transactions 526,365 Net realized gain (loss) on financial futures 2,452,545 Net realized gain (loss) on swap transactions 228,800 Net realized gain (loss) on forward foreign currency exchange contracts 32,062 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments, options transactions, financial futures, swap transactions and forward foreign currency transactions [including ($3,157,018) net unrealized (depreciation) on financial futures, ($13,652) net unrealized (depreciation) on options transactions, ($241,234) net unrealized (depreciation) on swap transactions and ($120,060) net unrealized (depreciation) on forward foreign currency exchange transactions] 23,408,313 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 29 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2009 Year Ended (Unaudited) December 31, 2008 Operations ($): Investment incomenet 6,447,674 21,904,971 Net realized gain (loss) on investments (12,365,266) (11,302,018) Net unrealized appreciation (depreciation) on investments 23,408,313 (29,080,065) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet Beneficial Interest Transactions ($): Net proceeds from shares sold 14,601,247 23,413,889 Dividends reinvested 4,327,516 13,684,047 Cost of shares redeemed (121,904,424) (253,599,379) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 310,741,647 565,572,051 End of Period Undistributed investment incomenet 1,670,877 1,061,417 Capital Share Transactions (Shares): Shares sold 826,628 1,228,451 Shares issued for dividends reinvested 245,393 735,348 Shares redeemed (6,895,158) (13,516,112) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. 30 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Six Months Ended June 30, 2009 Year Ended December 31, (Unaudited) 2008 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 17.52 19.31 19.61 19.66 20.08 20.08 Investment Operations: Investment incomenet a .44 .88 .96 .93 .82 .77 Net realized and unrealized gain (loss) on investments .89 (1.81) (.26) (.10) (.23) .36 Total from Investment Operations 1.33 (.93) .70 .83 .59 1.13 Distributions: Dividends from investment incomenet (.43) (.86) (1.00) (.88) (1.01) (1.13) Net asset value, end of period 18.42 17.52 19.31 19.61 19.66 20.08 Total Return (%) 7.72 b (5.00) 3.64 4.38 2.96 5.74 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .71 c .52 .51 d .50 d .49 d .48 d Ratio of net expenses to average net assets .50 c .50 .50 .50 .49 .48 Ratio of net investment income to average net assets 4.96 c 4.72 4.93 4.75 4.09 3.77 Portfolio Turnover Rate e 191.75 b 443 f 430 f 382 f 380 f 301 f Net Assets, end of period ($ x 1,000) 219,418 310,742 565,572 559,572 455,891 463,307 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. d Includes the funds share of the The Standish Mellon Fixed Income Portfolios (the Portfolio) allocated expenses. e The portfolio turnover rates excluding mortgage dollar roll transactions for the periods ended June 30, 2009, December 31, 2008, 2007, 2006 2005 and 2004 were 54.01%, 72%, 166%, 139%, 106% and 98%, respectively. f On October 25, 2007, the fund, which owned 100% of the Portfolio on such date, withdrew entirely from the Portfolio and received the Portfolios securties and cash in exchange for its interests in the Portfolio. Effective October 26, 2007, the fund began investing directly in the securities in which the Portfolio had invested. Portfolio turnover represents activity of both the fund and the Portfolio for the year.The amounts shown for 2004-2006 are ratios for the Portfolio. See notes to financial statements. The Fund 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus/Standish Fixed Income Fund (the fund) is a separate diversified series of Dreyfus Investment Funds (the Trust), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company offering fourteen series, including the fund, as of June 30, 2009.The funds investment objective is to achieve a high level of current income while preserving principal and maintaining liquidity. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of BNY Mellon, serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares, which are sold to the public without a sales charge. The Trust accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The funds financial statements are prepared in accordance with U.S. generally accepted accounting principles, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifica-tions.The funds maximum exposure, if any, under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities excluding short-term investments (other than U.S. Treasury Bills), financial futures, options, swaps and forward foreign currency exchange contracts (forward contracts) are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at 32 the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available and are not valued by a pricing service approved by the Board of Trustees, or are determined by the fund not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Board of Trustees.The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding U.S. Treasury Bills, are carried at amortized cost, which approximates value. Registered investment companies that are not traded on an exchange are valued at their net asset value. Financial futures and options that are traded on an exchange are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are priced at the mean between the bid and the asked price. Investments in swap transactions are valued each business day by a pricing service approved by the Board of Trustees. Swaps are valued by the service by using a swap pricing model which incorporates among other factors, default probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange on the valuation date. Forward contracts are valued at the forward rate. The Fund 33 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The fund adopted Statement of Financial Accounting Standards No. 157 FairValue Measurements (FAS 157). FAS 157 establishes an authoritative definition of fair value, sets out a framework for measuring fair value, and requires additional disclosures about fair value measurements. Various inputs are used in determining the value of the funds investments relating to FAS 157.These inputs are summarized in the three broad levels listed below. Level 1 quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2009 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Quoted Observable Unobservable Prices Inputs Inputs Total Assets ($) Investments in Securities: Corporate Bonds  106,659,611  U.S. Government Agencies/ Mortgage Backed  89,891,776  Asset-Backed  16,589,677  Commercial Mortgage-Backed  28,376,407  Municipal Bonds  9,220,884  Foreign Government  2,558,143  U.S. Treasury Securities  23,679,425  Residential Mortgage-Backed  2,123,467  Mutual Funds 14,021,142   34 Level 2Other Level 3 Level 1 Significant Significant Quoted Observable Unobservable Prices Inputs Inputs Total Assets ($) (continued) Other Financial Instruments  190,367 7,997  Liabilities ($) Other Financial Instruments  (940,582) (387,390)   Other financial instruments include derivative instruments, such as futures, foreign forward currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. The following is a reconciliation of the change in value of Level 3 assets (for which significant unobservable inputs were used to determine fair value): Investments in Investments in Asset-Backed Private Equities ($) Security ($) Balance as of 12/31/2008 1,983,334 526,725 Realized gain (loss)   Change in unrealized appreciation (depreciation)  (82,376) Net purchases (sales) (1,983,334)  Transfers in and/or out of Level 3  (444,349) Balance as of 6/30/2009   (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the funds books and the U.S. dol- The Fund 35 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) lar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on investments are included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S. These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all 36 income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended June 30, 2009, The Bank of New York Mellon earned $27,008 from lending fund portfolio securities, pursuant to the securities lending agreement. (d) Affiliated issuers: Investments in other investment companies advised by the Manager are defined as affiliated in the Act. (e) Concentration of Risk: The fund invests primarily in debt securities. Failure of an issuer of the debt securities to make timely interest or principal payments, or a decline or the perception of a decline in the credit quality of a debt security, can cause the debt securitys price to fall, potentially lowering the funds share price. In addition, the value of debt securities may decline due to general market conditions that are not specifically related to a particular company, such as real or perceived adverse economic conditions, changes in outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment.They may also decline because of factors that affect a particular industry. (f) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net are declared and paid quarterly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from U.S. generally accepted accounting principles. (g) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable pro- The Fund 37 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) visions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended June 30, 2009, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended December 31, 2008 remains subject to examination by the Internal Revenue Service and state taxing authorities. The fund has an unused capital loss carryover of $50,840,869 available for federal income tax purposes to be applied against future net securities profits, if any realized subsequent to December 31, 2008. If not applied, $36,020,187 of the carryover expires in fiscal 2009, $963,957 expires in fiscal 2014, $3,009,464 expires in fiscal 2015 and $10,847,261 expires in fiscal 2016. Its uncertain whether the fund will be able to realize the benefits of the remaining capital loss carryovers before they expire and the remaining capital loss carryovers could be subject to future limitations imposed by the internal revenue code related to share ownership activity. The tax character of distributions paid to shareholders during the fiscal year ended December 31, 2008 was as follows: ordinary income $19,851,849. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2Bank Lines of Credit: The Trust entered into two separate agreements with The Bank of New York Mellon, that enable the fund, and other funds in the Trust, to borrow, in the aggregate, (i) up to $35 million from a committed line of credit and (ii) up to $15 million under an uncommitted line of credit. In connection therewith, the fund has agreed to pay administrative and facility fees on its pro rata portion of the lines of credit. Interest is charged to the fund based on prevailing markets rates in effect at the time of borrowing. 38 The average amount of borrowings outstanding under the lines of credit during the period ended June 30, 2009, was approximately $5,100 with a related weighted average annualized interest rate of .84%. NOTE 3Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to an investment advisory agreement (Agreement) with the Manager, the investment advisory fee is based on the value of the funds average net assets and is computed at the following annual rate: .40% of the first $250 million: .35% of the next $250 million and .30% in excess of $500 million. The Manager had undertaken from January 1, 2009 through June 30, 2009, to reduce the investment advisory fee paid by the fund, to the extent that the funds aggregate annual expenses, exclusive of taxes, brokerage fees, interest on borrowings, commitment fees and extraordinary expenses, not to exceed an annual rate of .50% of the value of the funds average daily net assets. The reduction in investment advisory fee, pursuant to the undertaking, amounted to $278,362 during the year ended June 30, 2009. The Trust entered into an agreement with The Bank of New York Mellon, pursuant to which The Bank of New York Mellon provides administration and fund accounting services for the fund. For these services the fund pays The Bank of NewYork Mellon a fixed fee plus asset and transaction based fees, as well as out-of-pocket expenses. Pursuant to this agreement, the fund was charged $22,500 for the period ended June 30, 2009 for administration and fund accounting services. (b) The fund may pay administrative service fees.These fees are paid to affiliated or unaffiliated retirement plans, omnibus accounts and platform administrators and other entities (Plan Administrators) that provide record keeping and/or other administrative support services to accounts, retirement plans and their participants.As compensation for such services, the fund may pay each Plan Administrator an administrative service fee in an amount of up to .15% (on an annualized basis) of the funds average daily net assets attributable to fund shares that are held in accounts serviced by such Plan Administrator. For the period ended The Fund 39 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) June 30, 2009, the fund was charged $90,000.The funds adviser or its affiliates may pay additional compensation from their own resources to Plan Administrators and other entities for administrative services, as well as in consideration of marketing or other distribution-related services. These payments may provide an incentive for these entities to actively promote the fund or cooperate with the distributors promotional efforts. (c) The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended June 30, 2009, the fund was charged $13,531 pursuant to the transfer agency agreement. The fund compensates The Bank of New York Mellon under cash management agreements for performing cash management services related to fund subscriptions and redemptions. During the period ended June 30, 2009, the fund was charged $96 pursuant to the cash management agreements. These fees were offset by earnings credits pursuant to the cash management agreements. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended June 30, 2009, the fund was charged $49,642 pursuant to the custody agreement. During the period ended June 30, 2009, the fund was charged $3,341 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: investment advisory fees $77,731, custodian fees $36,098, administrative service fees $129,837, chief compliance officer fees $1,670 and transfer agency per account fees $18,463, which are offset against an expense reimbursement currently in effect in the amount of $60,719. (d) Each Trustee receives $45,000 per year, plus $6,000 for each joint Board meeting of The Dreyfus/Laurel Funds, Inc.,The Dreyfus/Laurel Funds Trust and The Dreyfus/Laurel Tax-Free Municipal Funds, (collectively, the Dreyfus/Laurel Funds) and the Trust attended, $2,000 40 for separate in-person committee meetings attended which are not held in conjunction with a regularly scheduled Board meeting and $1,500 for Board meetings and separate committee meetings attended that are conducted by telephone and is reimbursed for travel and out-of-pocket expenses. With respect to Board meetings, the Chairman of the Board receives an additional 25% of such compensation (with the exception of reimbursable amounts).With respect to compensation committee meetings, the Chair of the compensation committee receives $900 per meeting. In the event that there is an in person joint committee meeting of the Dreyfus/Laurel Funds, the Trust and Dreyfus High Yield Strategies Fund, the $2,000 or $1,500 fee, as applicable, will be allocated between the Dreyfus/Laurel Funds, the Trust and Dreyfus HighYield Strategies Fund.These fees and expenses are charged and allocated to each series based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales (including paydowns) of investment securities, excluding short-term securities, financial futures, forward contracts and swap transactions, during the period ended June 30,2009, amounted to $607,513,179 and $741,202,553, respectively, of which $436,391,244 in purchases and $437,682,094 in sales were from mortgage dollar roll transactions. The fund adopted Statement of Financial Accounting Standards No. 161 Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements.The following tables show the funds exposure to different types of market risk as it relates to the Statement of Assets and Liabilities and the Statement of Operations, respectively.All changes to accounting policies and disclosures have been made in accordance with FAS 161 and are incorporated for the current period as part of the disclosures within this Note. The Fund 41 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Fair value of derivative instruments as of June 30, 2009: Statement of Statement of Assets and Assets and Liabilities Derivative Liabilities Derivative Derivatives Location Assets ($) Location Liabilities ($) Interest rate Receivables, 190,367 Payables, (687,624) contracts  Net Assets Net Assets Unrealized Unrealized appreciation depreciation Foreign exchange Receivables 7,997 Payables (34,516) contracts Gross fair value of derivatives contracts  Includes cumulative appreciation/depreciation of futures contracts as reported on the Statement of Financial Futures, but only the unpaid variation margin is reported within the Statement of Assets and Liabilities. The effect of derivative instruments on the Statement of Operations the period ended June 30, 2009 is shown below: Amount of realized gain or (loss) on derivatives ($) Foreign Exchange Derivatives Options Futures Contracts Swaps Total Interest rate contracts 526,365 2,452,545   2,978,910 Foreign exchange contracts   32,062  32,062 Credit contracts    228,800 228,800 Total Change in unrealized appreciation or (depreciation) on derivatives ($) Foreign Exchange Derivatives Options Futures Contracts Swaps Total Interest rate contracts (13,652) (3,157,018)   (3,170,670) Foreign exchange contracts   (120,060)  (120,060) Credit contracts    (241,234) (241,234) Total (13,652) (3,157,018) (120,060) (241,234) 42 During the period ended June 30, 2009, the average notional value of interest rate contracts was $52,636,789, which represented 20.1% of average net assets.The average notional value of foreign exchange contracts was $5,535,652, which represented 2.1% of average net assets. The average notional value of credit contracts was $895,714, which represented .34% of average net assets. Mortgage Dollar Rolls: A mortgage dollar roll transaction involves a sale by the fund of mortgage related securities that it holds with an agreement by the fund to repurchase similar securities at an agreed upon price and date.The securities purchased will bear the same interest rate as those sold, but generally will be collateralized by pools of mortgages with different prepayment histories than those securities sold. Futures Contracts: In the normal course of pursuing its investment objectives, the fund is exposed to market risk (including equity price risk, interest rate risk and foreign currency exchange risk) as a result of changes in value of underlying financial instruments. The fund may invest in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents.The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the settlement price established by the Board of Trade or exchange upon which they are traded.When the contracts are closed, the fund recognizes a realized gain or loss.There is minimal counterparty credit risk to the fund with futures since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Contracts open at June 30, 2009 are set forth in the Statement of Financial Futures. The Fund 43 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Options: A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date.The fund may purchase and write (sell) put and call options primarily to hedge against changes in security prices, or securities that the fund intends to purchase, or against fluctuations in value caused by changes in prevailing market interest rates or other market conditions. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund would incur a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund would realize a loss, if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund would incur a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund would realize a loss, if the price of the financial instrument decreases between those dates. As a writer of an option, the fund may have no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bear the market risk of an unfavorable change in the price of the security underlying the written option. One risk of holding a put or a call option is that if the option is not sold or exercised prior to its expiration, it becomes worthless. 44 However, this risk is limited to the premium paid by the fund. Upon the expiration or closing of the option transaction, a gain or loss is reported in the Statement of Operations. The following summarizes the funds call/put options written for the period ended June 30, 2009: Face Amount Options Terminated Covered by Premiums Net Realized Options Written: Contracts ($) Received ($) Cost ($) Gain ($) Contracts outstanding December 31, 2008 164,000 237,699   Contracts written 191,482,000 2,121,429   Contracts terminated: Contracts Closed 82,653,000 1,119,603 1,105,588 14,015 Contracts Expired 42,103,000 633,692  633,692 Total contracts terminated 124,756,000 1,753,295 1,105,588 647,707 Contracts Outstanding June 30, 2009   Forward Foreign Currency Exchange Contracts: The fund may enter into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of an investment strat-egy.When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund would incur a loss if the value of the contracts increases between the date the forward contracts are opened and the date the forward contracts are closed.The fund realizes a gain if the value of the contracts decreases between those dates. With respect to purchases of forward contracts, the fund would incur a loss if the value of the contracts decreases between the date the forward contracts are opened and the date the forward contracts are closed. The fund realizes a gain if the value of the contracts increases between those dates.The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which The Fund 45 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) is typically limited to the unrealized gain on each open contract.The following summarizes open forward contracts at June 30, 2009: Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation)($) Purchases: Argentine Peso, expiring 7/31/2009 4,596,000 1,189,133 1,190,087 954 Brazilian Real, expiring 7/31/2009 2,200,000 1,119,080 1,115,920 (3,160) British Pound, expiring 7/24/2009 710,000 1,176,293 1,168,076 (8,217) Canadian Dollar, expiring 7/24/2009 1,350,000 1,181,723 1,160,775 (20,948) Colombia Peso, expiring 7/31/2009 2,509,800,000 1,159,261 1,164,356 5,095 Euro, expiring 7/24/2009 435,000 611,453 610,263 (1,190) Russian Ruble, expiring 7/31/2009 38,086,000 1,211,849 1,211,966 117 South Korean Won, expiring 7/24/2009 1,508,060,000 1,183,720 1,185,551 1,831 Thai Bhat, expiring 7/31/2009 38,710,000 1,136,491 1,135,490 (1,001) Gross Unrealized Appreciation Gross Unrealized Depreciation Swaps: The fund may enter into swap agreements to exchange the interest rate on, or return generated by, one nominal instrument for the return generated by another nominal instrument.The fund enters into these agreements for a variety of reasons, including to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. The fund accrues for the interim payments on swap contracts on a daily basis, with the net amount recorded within unrealized appreciation (depreciation) on swap contracts in the Statement of Assets and 46 Liabilities. Once the interim payments are settled in cash, the net amount is recorded as realized gain (loss) on swaps, in addition to realized gain (loss) recorded upon the termination of swaps contracts in the Statement of Operations. Upfront payments made and/or received by the fund, are recorded as an asset and /or liability in the Statement of Assets and Liabilities and are recorded as a realized gain or loss ratably over the contracts term/event with the exception of forward started interest rate swaps which are recorded as realized gains or losses on the termination date. Fluctuations in the value of swap contracts are recorded for financial statement purposes as unrealized appreciation or depreciation on swap transactions. Credit Default Swaps: Credit default swaps involve commitments to pay a fixed interest rate in exchange for payment if a credit event affecting a third party (the referenced company) occurs. Credit events may include a failure to pay interest or principal, bankruptcy, or restructuring. The fund enters into these agreements to manage its exposure to the market or certain sectors of the market, to reduce its risk exposure to defaults of corporate and sovereign issuers, or to create exposure to corporate or sovereign issuers to which it is not otherwise exposed. For those credit default swaps in which the fund is paying a fixed rate, the fund is buying credit protection on the instrument. In the event of a credit event, the fund would receive the full notional amount for the reference obligation. For those credit default swaps in which the fund is receiving a fixed rate, the fund is selling credit protection on the underlying instrument. The maximum pay-outs for these contracts are limited to the notional amount of each swap. Credit default swaps may involve greater risks than if the fund had invested in the reference obligation directly and are subject to general market risk, liquidity risk, counterparty risk and credit risk.At June 30, 2009, the fund held no open credit default swaps. At June 30, 2009, accumulated net unrealized depreciation on investments was $11,241,827,consisting of $4,283,516 gross unrealized appreciation and $15,525,343 gross unrealized depreciation. The Fund 47 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) At June 30, 2009, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). NOTE 5Change in Independent Registered Public Accounting Firm: PricewaterhouseCoopers LLP (PWC), 300 Madison Avenue, New York, New York 10017, an independent registered public accounting firm, was the independent registered public accounting firm for the fund for the fiscal year ended December 31, 2008. At the meetings held on February 9-10, 2009, the Audit Committee and the Board of Trustees of the Trust engaged KPMG LLP to replace PWC as the independent registered public accounting firm for the Trust. During the funds past two fiscal years and any subsequent interim period: (i) no report on the funds financial statements contained an adverse opinion or a disclaimer of opinion, or was qualified or modified as to uncertainty, audit scope, or accounting principles; and (ii) there were no disagreements (as such term is used in Item 304 of Regulation S-K) with PWC on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which disagreement(s), if not resolved to the satisfaction of PWC, would have caused it to make reference to the subject matter of the disagreement(s) in connection with its report.Effective on or about September 1, 2009, the single class shares of the fund will be re-designated as Class shares.There will be no change to investor eligibility. NOTE 6Subsequent Events Evaluation: Dreyfus has evaluated the need for disclosures and/or adjustments resulting from subsequent events through the date of issuance of the financial statements. At the meetings held on July 22-23, 2009, the Board of Trustees of the Trust approved a proposal to redesignate the funds existing shares as Class I shares, effective on or about September 1, 2009.The description of the eligibility requirements of the funds shares will remain the same. 48 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS INVESTMENT ADVISORY AGREEMENT (Unaudited) At a meeting of the funds Board ofTrustees held on February 9 and 10, 2009, the Board considered the re-approval of the funds Investment Advisory Agreement (Management Agreement), pursuant to which the Manager provides the fund with investment advisory and certain administrative services.The Board members, none of whom are interested persons (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of the Manager. Representatives of the Manager reminded the Board members that the Manager became the investment adviser of the fund, effective December 1, 2008, and that there were no changes to the portfolio management of the fund as a result of the appointment of the Manager as the funds investment adviser. Analysis of Nature, Extent and Quality of Services Provided to the Fund. The Board members considered information previously provided to them in a presentation from representatives of the Manager regarding services provided to other funds in the Dreyfus fund complex, and representatives of the Manager confirmed that there had been no material changes in this information. The Board also discussed the nature, extent and quality of the services provided to the fund pursuant to its Management Agreement. The Managers representatives reviewed the relationships the Manager has with various intermediaries and the different needs of each.The Managers representatives noted the distribution channels for the fund as well as the diversity of distribution among the funds in the Dreyfus fund complex, and the Managers corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each distribution channel, including those of the fund. The Manager provided the number of shareholder accounts in the fund, as well as the funds asset size. The Board members also considered the Managers research and portfolio management capabilities and that the Manager also provides oversight of day-to-day fund operations, including assistance in meeting The Fund 49 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS INVESTMENT ADVISORY AGREEMENT (Unaudited) (continued) legal and regulatory requirements.The Board members also considered the Managers extensive compliance infrastructure.The Board also considered the Managers brokerage policies and practices and the standards applied in seeking best execution. Comparative Analysis of the Funds Performance and Management Fee and Expense Ratio. The Board members reviewed the funds performance and comparisons to a group of institutional intermediate investment-grade debt funds (the Performance Group) and to a larger universe of funds, consisting of all retail and institutional intermediate investment-grade debt funds (the Performance Universe) selected and provided by Lipper, Inc., an independent provider of investment company data.The Board was provided with a description of the methodology Lipper used to select the Performance Group and Performance Universe, as well as the Expense Group and Expense Universe (discussed below).The Board members discussed the results of the comparisons and noted that the funds total return performance was below the Performance Group and Performance Universe medians for each of the reported periods ended December 31, 2008, except the ten-year period when the funds total return performance was equal to the Performance Group median. The Board members also noted that the funds yield performance was variously above and below the Performance Group and Performance Universe medians for the past ten one-year periods ended December 31st (1999-2008). The Manager also provided a comparison of the funds calendar year total returns to the returns of the funds benchmark index. The Board members also discussed the funds contractual and actual management fee and expense ratio and reviewed the range of management fees and expense ratios of a comparable group of funds (the Expense Group) and a broader group of funds (the Expense Universe), each selected and provided by Lipper.A representative of the Manager informed the Board members that the Manager is currently limiting the funds total expense ratio (excluding taxes, brokerage fees, interest on borrowings, commitment fees and other extraordinary expenses) to 0.50% of the funds average daily net assets and that such 50 limitation is voluntary and may be terminated at any time.The Board members also were informed that the Lipper data presenting the funds actual management fees included fees paid by the fund, as calculated by Lipper,for administrative services provided byThe Bank of NewYork Mellon, the Trusts administrator. Such reporting was necessary, according to Lipper, to allow the Board to compare the funds advisory fees to those peers that include administrative fees within a blended advisory fee. The Board noted that the funds contractual management fee was below the Expense Group median and that, with the expense limitation, the funds actual management fee and expense ratio were each below the respective Expense Group and Expense Universe medians. Representatives of the Manager reviewed with the Board members the fees paid to the Manager or its affiliates by mutual funds managed by the Manager or its affiliates with similar investment objectives, policies and strategies, and included in the same Lipper category as the fund (the Similar Funds). It was noted that there were no other accounts managed by the Manager or its affiliates with similar investment objectives, policies and strategies as the fund.The Managers representatives reviewed the costs associated with distribution through intermediaries. The Board analyzed differences in fees paid to the Manager and discussed the relationship of the fees paid in light of the services provided. The Board members considered the relevance of the fee information provided for the Similar Funds to evaluate the appropriateness and reasonableness of the funds management fee. Analysis of Profitability and Economies of Scale. A representative of the Manager reminded the Board members that The Bank of New York Mellon Corporation, the parent company of the Manager, paid all of the expenses associated with the Manager becoming the funds investment adviser and the proxy campaign with respect to the Board members becoming the Trusts Board members. Because the Manager only became the funds investment adviser effective December 1, 2008, the Managers representatives were not able to provide a dollar amount of expenses allocated and profit received by the Manager, but a repre- The Fund 51 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS INVESTMENT ADVISORY AGREEMENT (Unaudited) (continued) sentative of the Manager did review the method to be used to determine such expenses and profit in the future.The Board previously had been provided with information prepared by an independent consulting firm regarding the Managers approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus mutual fund complex.The Board also was informed that the methodology had also been reviewed by an independent registered public accounting firm which, like the consultant, found the methodology to be reasonable.The consulting firm also analyzed where any economies of scale might emerge in connection with the management of the fund.The Board members considered potential benefits to the Manager from acting as investment adviser and noted that there were no soft dollar arrangements with respect to trading the funds portfolio.The Board also considered whether the fund would be able to participate in any economies of scale that the Manager may experience in the event that the fund attracts a large amount of assets, noting the decrease in the funds recent asset levels.The Board members discussed the renewal requirements for advisory agreements and their ability to review the management fee annually. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to continuation of the funds Management Agreement. Based on the discussions and considerations as described above, the Board made the following conclusions and determinations. The Board concluded that the nature, extent and quality of the ser- vices to be provided by the Manager are adequate and appropriate. While the Board was concerned with the funds performance, the Board noted that the Manager only became the funds investment adviser effective December 1, 2008 and believed the Manager would seek to improve performance. The Board determined to closely monitor performance. 52 The Board concluded, taking into account the voluntary waiver of a portion of expenses by the Manager, that the fee paid by the fund to the Manager was reasonable in light of the services to be provided, comparative performance, expense and advisory fee information and potential profits to be realized and benefits to be derived by the Manager from its relationship with the fund. The Board determined that because the Manager had become the investment adviser of the fund effective December 1,2008,economies of scale were not a factor at this time, but, to the extent that material economies of scale are not shared with the fund in the future, the Board would seek to do so in connection with future renewals. The Board members considered these conclusions and determinations, along with information received on a routine and regular basis throughout the year, and, without any one factor being dispositive, the Board determined that re-approval of the funds Management Agreement was in the best interests of the fund and its shareholders and that the Management Agreement would be renewed through April 4, 2010. The Fund 53 The views expressed in this report reflect those of the portfolio managers only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 20 Statement of Financial Futures 21 Statement of Assets and Liabilities 22 Statement of Operations 23 Statement of Changes in Net Assets 24 Financial Highlights 25 Notes to Financial Statements 41 Information About the Review and Approval of the Funds Investment Advisory Agreement FOR MORE INFORMATION Back Cover Dreyfus/Standish International Fixed Income Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present to you this semiannual report for Dreyfus/Standish International Fixed Income Fund, covering the six-month period from January 1, 2009, through June 30, 2009. The severe recession and banking crisis that dominated the financial markets at the start of 2009 appear to have moderated as of mid-year. Previously frozen credit markets have thawed, giving businesses access to the capital they need to grow. After reaching multi-year lows early in the year, higher-yielding segments of the bond market staged an impressive rally, while U.S.Treasury securities gave back some of their 2008 gains. While the U.S. economy remains weak overall, we have seen encouraging evidence of potential recovery, including a recovering housing market and improvements within certain manufacturing sectors. Meanwhile, inflation has remained tame in the face of high unemployment and unused manufacturing capacity. Although these developments give us reasons for optimism, we remain cautious due to the speed and magnitude of the corporate bond markets 2009 rebound. Indeed, the markets advance was fueled more by investors renewed appetites for risk than improving business fundamentals. We would prefer to see a steadier rise in asset prices supported by more concrete economic data, as the rapid rise increases the possibility that profit-taking could move the market lower. In uncertain markets such as this one, even the most seasoned investors can benefit from professional counsel. To determine how your investments should be positioned for the challenges and opportunities that lie ahead, we continue to stress that you talk regularly with your financial advisor. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the Portfolio Managers. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Ch ief Executive Officer The Dreyfus Corporation July 15, 2009 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2009, through June 30, 2009, as provided by David Leduc, CFA, and Thomas Fahey, Co-Portfolio Managers Fund and Market Performance Overview For the six-month period ended June 30, 2009, Dreyfus/Standish International Fixed Income Fund achieved a total return of 5.45%. 1 In comparison, the Barclays Capital Global Aggregate ex-U.S. Index (Hedged) (the Index), the funds benchmark, achieved a total return of 1.19% for the same period. 2 International bond markets stabilized over the first half of 2009 after suffering severe dislocations amid a global credit crisis in 2008. The fund produced a higher return than its benchmark, primarily due to a well timed shift in emphasis from government securities to high-quality corporate bonds that rallied as market conditions improved. The Funds Investment Approach The fund seeks to maximize total return while realizing a market level of income, consistent with preserving principal and liquidity, by normally investing at least 80% of its assets in fixed income securities. The fund also normally invests at least 65% of its assets in non-U.S. dollar-denominated fixed income securities of foreign governments and companies located in various countries, including emerging markets. The funds investments may include non-U.S. high-grade and medium-grade government, corporate, mortgage-backed, asset-backed, high yield and emerging market debt securities.To protect the U.S. dollar value of the funds assets, we hedge most, but not necessarily all, of the portfolios foreign currency exposure The fund emphasizes rotation among undervalued countries, sectors, securities and currencies. In particular, we focus on securities with the most potential for added value, i.e., those involving potential for credit upgrades and unique structural characteristics.To identify these securities, we use macroeconomic research and quantitative analysis to allocate assets among countries and currencies based on a comparative evaluation of interest and inflation rate trends, government fiscal/monetary policy and credit quality of government debt. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Global Bond Markets Began to Rebound from 2008 Lows 2009 began in the wake of one of the most severe downturns in the global financial markets in decades. Staggering losses among mortgage- and asset-backed securities nearly led to the collapse of the international banking system over the second half of 2008. Meanwhile, the credit crisis contributed to the onset of the most prolonged and severe recession since the 1930s. After a long period of gains, housing prices throughout the world declined sharply, and mortgage foreclosure rates soared. Consumer confidence plummeted, resulting in constrained spending. Perhaps most significant, unemployment rates climbed as business conditions deteriorated.These developments prompted aggressive remedial measures from government and monetary authorities. Central banks reduced short-term interest rates and pumped liquidity into frozen credit markets, while government officials enacted massive economic stimulus programs. Economic and market weakness generally prevailed over the first two months of 2009. As a result, higher yielding sectors of the global bond market continued to decline, and yield differences between high yield corporate bonds and sovereign debt obligations reached historically wide levels. In early March, however, signs of potential economic stabilization produced optimism that the global recession and financial crisis might have bottomed.The remedial measures adopted by governments around the world appeared to have averted a collapse,and investors began to look forward to better economic and market conditions. Although we saw relatively little evidence of actual economic improvement, stocks and higher yielding bonds rallied through the end of the reporting period in anticipation of a recovery. Defensive Posture Supported Fund Performance When 2009 began, we had maintained a substantially overweighted position in government securities, which sheltered the fund from the brunt of the credit crisis and enabled it to capture the benefits of falling interest rates. In addition, the funds liquid holdings of sovereign debt put it in a good position to purchase higher yielding bonds at compelling prices near the bottom of the markets swoon. Even before market conditions began to improve, we took advantage of a number of opportunities among high-grade corporate bonds with competitive yields, including securities from issuers in the battered 4 financials sector, where we focused on very large institutions that were deemed too big to fail during the downturn. We found particularly attractive values among investment-grade corporate bonds in the United States, which are not represented in the Index; conversely, we found relatively few opportunities in Japan. Otherwise, we found numerous bonds meeting our investment criteria across a diverse range of geographic regions and industry groups.As a result, the funds composition changed significantly, shifting to underweighted exposure to sovereign bonds and an overweighted position in corporate debt securities by the reporting periods end. Positioned for Moderating Long-Term Yields Despite the magnitude of the springtime rally, we believe that most national economies are likely to remain weak for some time, and inflation is likely to remain relatively tame.This outlook suggests that longer-term bond yields have additional room to fall in some markets, including the United States, the United Kingdom and Europe. Therefore, we have positioned the fund for narrower yield differences along the markets maturity range. In addition, to guard against potential credit deterioration, we have focused mainly on debt securities with seniority in the corporate capital structure.These strategies are designed to help the fund generate competitive levels of current income while managing risks and price volatility. July 15, 2009 The fund may, but is not required to, use derivative instruments, such as options, futures and options on futures, forward contracts, swaps (including credit default swaps on corporate bonds and asset-backed securities), options on swaps, and other credit derivatives.A small investment in derivatives could have a potentially large impact on the funds performance.The use of derivatives involves risks different from, or possibly greater than, the risks associated with investing directly in the underlying assets. Credit default swaps and similar instruments involve greater risks than if the fund had invested in the reference obligation directly, since, in addition to general market risks, they are subject to illiquidity risk, counterparty risk and credit risks. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figure provided reflects the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect that may be extended, terminated or modified at any time. Had these expenses not been absorbed, the funds return would have been lower. 2 SOURCE: LIPPER.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays Capital Global Aggregate ex-U.S. Index (Hedged) is designed to measure the performance of global investment-grade, fixed-rate debt markets, excluding the United States, hedged into U.S. dollars. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus/Standish International Fixed Income Fund from January 1, 2009 to June 30, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2009 Expenses paid per $1,000  $4.08 Ending value (after expenses) $1,054.50 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2009 Expenses paid per $1,000  $4.01 Ending value (after expenses) $1,020.83  Expenses are equal to the funds annualized expense ratio of .80%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS June 30, 2009 (Unaudited) Coupon Maturity Principal Bonds and Notes94.1% Rate (%) Date Amount ($) Value ($) Australia1.1% BHP Billiton Finance USA, Gtd. Notes 5.50 4/1/14 300,000 322,159 Rio Tinto Finance USA, Gtd. Notes 5.88 7/15/13 225,000 226,611 Saint George Bank, Sr. Unscd. Notes EUR 6.50 6/24/13 150,000 a 229,460 Belgium.7% Anheuser-Busch InBev, Gtd. Notes GBP 9.75 7/30/24 130,000 a 265,289 Belgium Kingdom, Bonds, Ser. 44 EUR 5.00 3/28/34 135,000 a 200,455 Brazil2.5% Brazilian Government, Unsub. Bonds BRL 12.50 1/5/16 3,050,000 a,b Canada4.2% Barrick Gold, Sr. Unscd. Notes 6.95 4/1/19 235,000 263,676 Canadian National Railway, Sr. Unscd. Notes 5.55 3/1/19 300,000 311,420 Husky Energy, Sr. Unscd. Notes 7.25 12/15/19 90,000 98,514 Province of Ontario, Notes CAD 4.50 12/2/12 1,670,000 a 1,529,942 Rogers Wireless, Gtd. Notes 7.50 3/15/15 135,000 147,023 Teck Resources, Sr. Scd. Notes 10.75 5/15/19 215,000 c 231,481 Trans-Canada Pipelines, Sr. Unscd. Notes 7.63 1/15/39 205,000 240,025 Colombia.3% Republic of Colombia, Sr. Notes 7.38 3/18/19 170,000 Denmark.5% NYKREDIT, Sub. Notes EUR 4.90 9/22/49 350,000 a,d The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Finland.9% Aktia Real Estate, Bonds EUR 4.13 6/11/14 450,000 a France7.8% BNP Paribas, Sr. Unscd. Notes EUR 3.25 3/27/12 135,000 a 191,317 Carrefour SA, Sr. Unscd. Notes EUR 5.13 10/10/14 100,000 a 148,521 Danone Finance, Gtd. Notes EUR 6.38 2/4/14 150,000 a 233,729 GDF Suez, Sr. Unscd. Notes EUR 6.25 1/24/14 95,000 a 147,476 Government of France, Bonds EUR 4.25 10/25/18 1,555,000 a 2,277,076 Government of France, Bonds EUR 6.50 4/25/11 655,000 a 1,003,138 PPR, Sr. Unscd. Notes EUR 8.63 4/3/14 245,000 a 376,058 Societe Generale, Sr. Unscd. Notes EUR 5.25 3/28/13 150,000 a 224,801 Societe Generale, Sub. Notes EUR 6.13 8/20/18 150,000 a 225,298 Veola Environnement, Notes EUR 6.75 4/24/19 150,000 a 227,579 Veola Environnement, Sr. Unscd. Notes EUR 6.13 11/25/33 170,000 a 217,466 Germany9.6% Bundesrepublik Deutschland, Bonds, Ser. 01 EUR 5.00 7/4/11 1,215,000 a 1,822,906 Bundesrepublik Deutschland, Bonds, Ser. 146 EUR 3.25 4/9/10 425,000 a 607,201 Bundesrepublik Deutschland, Bonds, Ser. 06 EUR 4.00 7/4/16 1,190,000 a 1,768,935 Bundesrepublik Deutschland, Bonds, Ser. 03 EUR 4.25 1/4/14 985,000 a 1,486,020 Deutsche Bank, Sr. Unscd. Notes EUR 5.13 8/31/17 150,000 a 215,736 Eurohypo, Bonds, Ser. 2212 EUR 4.50 1/21/13 430,000 a,c 633,721 8 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Greece1.0% Hellenic Republic, Sr. Unscd. Notes EUR 4.30 7/20/17 510,000 a Hungary1.3% Hungary Government, Bonds, Ser. 17/B HUF 6.75 2/24/17 150,000,000 a 643,648 Hungary Government, Bonds, Ser. 19/A HUF 6.50 6/24/19 52,000,000 a 214,481 Indonesia.9% Indonesia Government, Notes IDR 11.50 9/15/19 6,000,000,000 a Ireland1.4% Irish Treasury, Sr. Unscd. Notes EUR 4.50 10/18/18 510,000 a 668,483 Principal Financial Global, Sr. Scd. Notes EUR 4.50 1/26/17 250,000 a 286,162 Italy5.1% Atlantia, Gtd. Notes EUR 1.72 6/9/11 300,000 a,d 408,326 Buoni Poliennali del Tesoro, Bonds EUR 4.50 8/1/18 1,305,000 a 1,877,874 Enel-Societa Per Azioni, Notes EUR 5.63 6/21/27 165,000 a 223,299 Telecom Italia, Sr. Unscd. Notes EUR 8.25 3/21/16 165,000 a 263,983 Telecom Italia, Sr. Unscd. Notes EUR 5.25 3/17/55 400,000 a 382,292 Telecom Italia, Sr. Unscd. Notes GBP 5.63 12/29/15 200,000 a 305,832 Japan7.2% Development Bank of Japan, Govt Gtd. Notes JPY 1.05 6/20/23 11,000,000 a 99,976 Development Bank of Japan, Govt Gtd. Notes JPY 1.70 9/20/22 263,000,000 a 2,649,097 Japan Government, Bonds, Ser. 275 JPY 1.40 12/20/15 48,000,000 a 514,127 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Japan (continued) Japan Government, Bonds, Ser. 8 JPY 1.00 6/10/16 180,000,000 a 1,657,874 Luxembourg.5% Telecom Italia Capital, Gtd. Notes 7.00 6/4/18 195,000 197,597 Telecom Italia Financial SA, Gtd. Notes EUR 7.50 4/20/11 105,000 a 157,594 Mexico2.0% Mexican Bonos, Bonds, Ser. M10 MXN 7.75 12/14/17 18,235,000 a Netherlands8.0% Deutsche Telekom International Financial, Gtd. Notes EUR 5.75 4/14/15 205,000 a 308,852 E.ON International Finance, Gtd. Notes EUR 4.88 1/28/14 140,000 a 206,436 E.ON International Finance, Gtd. Notes EUR 5.50 10/2/17 175,000 a 260,749 Elsevier Finance, Gtd. Notes EUR 6.50 4/2/13 150,000 a 223,214 ING Bank, Sub. Notes EUR 5.50 1/4/12 150,000 a 214,866 Koninklijke KPN NV, Sr. Unscd. Bonds EUR 6.50 1/15/16 100,000 a 152,988 Koninklijke KPN NV, Sr. Unscd. Notes EUR 4.75 1/17/17 75,000 a 104,830 Netherlands Government, Bonds EUR 4.00 7/15/18 590,000 a 846,792 Netherlands Government, Bonds EUR 4.00 1/15/37 1,920,000 a 2,560,350 Repsol International Finance, Gtd. Notes EUR 4.63 10/8/14 135,000 a 191,537 RWE Finance, Gtd. Notes EUR 6.63 1/31/19 50,000 a 80,797 10 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Netherlands (continued) Shell International Finance, Gtd. Notes EUR 6.38 12/15/38 190,000 a 207,671 Telefonica Europ BV, Gtd. Notes EUR 5.13 2/14/13 75,000 a 111,279 New Zealand1.4% New Zealand Government, Bonds, Ser. 413 NZD 6.50 4/15/13 1,350,000 a Norway.3% DNB Nor Bank, Sub. Notes EUR 1.47 5/30/17 150,000 a,d Peru.3% Republic of Peru, Sr. Unscd. Notes 7.13 3/30/19 210,000 Qatar.3% State of Qatar, Sr. Notes 5.15 4/9/14 190,000 c Russia.5% Russian Federation, Sr. Unscd. Bonds 7.50 3/31/30 336,000 d South Africa.4% Republic of South Africa, Sr. Unscd. Notes 6.88 5/27/19 235,000 South Korea.3% Export-Import Bank of Korea, Sr. Unscd. Notes EUR 5.75 5/22/13 155,000 a Spain.4% Santander International, Gtd. Notes EUR 5.63 2/14/12 100,000 a 148,217 Telefonica Emisiones, Gtd. Notes EUR 5.50 4/1/16 100,000 a 148,431 Supranational.8% European Investment Bank, Sr. Unscd. Notes JPY 1.90 1/26/26 58,000,000 a The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Sweden2.5% Svenska Handelsbanken, Sub. Notes EUR 4.19 12/16/49 225,000 a,d 228,841 Swedish Government, Bonds, Ser. 1045 SEK 5.25 3/15/11 10,385,000 a 1,438,997 Switzerland1.0% Credit Suisse, Sr. Unscd. Notes EUR 6.13 5/16/14 130,000 a 197,827 Credit Suisse Capital, Gtd. Notes EUR 6.91 11/7/49 245,000 a,d 285,271 Credit Suisse Capital, Gtd. Notes EUR 7.97 12/29/49 160,000 a,d 199,902 United Kingdom7.7% Barclays Bank, Sr. Unscd. Notes 6.75 5/22/19 290,000 288,126 Barclays Bank, Sub. Notes EUR 6.00 1/23/18 160,000 a 217,248 BAT Internaltional Finance PLC, Gtd. Notes EUR 5.38 6/29/17 140,000 a 200,243 BAT International Finance PLC, Gtd. Notes GBP 6.38 12/12/19 185,000 a 315,661 HSBC Capital Funding, Gtd. Bonds EUR 5.37 3/24/49 525,000 a,d 478,726 HSBC Holdings, Sub. Notes EUR 6.25 3/19/18 150,000 a 222,333 National Grid, Sr. Unscd. Notes 6.30 8/1/16 105,000 108,028 National Grid, Sr. Unscd. Notes EUR 5.00 7/2/18 160,000 a 215,130 National Grid Gas PLC, Gtd. Notes GBP 7.00 12/16/24 75,000 a 133,850 12 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) United Kingdom (continued) Reed Elsevier Investment, Gtd. Notes GBP 7.00 12/11/17 150,000 a 260,552 SABMiller, Gtd. Notes 1.51 7/1/09 105,000 c,d 105,000 United Kingdom Gilt, Bonds GBP 2.25 3/7/14 200,000 a 316,058 United Kingdom Gilt, Bonds GBP 4.00 9/7/16 300,000 a 520,690 United Kingdom Gilt, Bonds GBP 4.25 6/7/32 555,000 a 900,927 United Kingdom Gilt, Bonds GBP 4.25 3/7/36 390,000 a 625,275 Vodafone Group, Notes GBP 8.13 11/26/18 150,000 a 293,019 United States23.2% AES, Sr. Unscd. Notes 7.75 10/15/15 190,000 177,650 Anheuser-Busch InBev Worldwide, Gtd. Notes 8.20 1/15/39 300,000 c 335,095 Aramark, Gtd. Notes 8.50 2/1/15 320,000 b 312,000 AT&T, Sr. Unscd. Notes 5.80 2/15/19 295,000 300,064 AT&T, Sr. Unscd. Notes EUR 6.13 4/2/15 100,000 a 151,675 Bank of America, Sr. Unscd. Notes 4.90 5/1/13 280,000 272,963 Baxter International, Sr. Unscd. Notes 4.00 3/1/14 180,000 b 182,012 Bear Stearns Commercial Mortgage Securities, Ser. 2007-T28, Cl. A4 5.74 9/11/17 50,000 d 41,393 The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) United States (continued) Boeing, Sr. Unscd. Notes 5.00 3/15/14 205,000 216,054 Burlington North Santa Fe, Sr. Unscd. Notes 7.00 2/1/14 200,000 214,171 Cargill, Sr. Unscd. Notes EUR 4.38 4/29/13 200,000 a 285,180 CC Holdings GS V, Sr. Scd. Notes 7.75 5/1/17 290,000 c 284,200 Chesapeake Energy, Gtd. Notes 7.50 9/15/13 230,000 221,375 Cisco Systems, Sr. Unscd. Notes 4.95 2/15/19 215,000 215,397 Citigroup, Sr. Unscd. Notes 6.13 5/15/18 360,000 315,394 Citigroup Commercial Mortgage Trust, Ser. 2007-C6, Cl. A4 5.89 6/10/17 70,000 d 55,539 ConocoPhillips, Notes 5.75 2/1/19 220,000 231,649 Consumers Energy, First Mortgage Bonds 6.70 9/15/19 160,000 174,472 Delhaize Group, Sr. Unscd. Notes 6.50 6/15/17 105,000 107,388 Dow Chemical, Sr. Unscd. Notes 8.55 5/15/19 315,000 316,080 E.I. Du Pont de Nemours, Sr. Unscd. Notes 5.88 1/15/14 280,000 303,518 Echostar DBS, Gtd. Notes 7.13 2/1/16 135,000 126,563 Echostar DBS, Gtd. Notes 7.75 5/31/15 190,000 181,925 Energy Transfer Partners, Sr. Unscd. Notes 8.50 4/15/14 220,000 247,008 Entergy Gulf State Louisiana, First Mortgage Bonds 6.00 5/1/18 160,000 157,820 14 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) United States (continued) Enterprise Products Operating, Gtd. Notes 4.60 8/1/12 150,000 151,133 EQT, Sr. Unscd. Notes 8.13 6/1/19 155,000 166,192 General Electric Capital, Sr. Unscd. Notes 5.88 1/14/38 380,000 301,635 GMAC Commercial Mortgage Securities, Ser. 2003-C3, Cl. A2 4.22 4/10/40 112,237 111,754 GMAC Commercial Mortgage Securities, Ser. 2002-C2, Cl. A2 5.39 10/15/38 208,332 210,567 Goldman Sachs Group, Sr. Unscd. Notes 7.50 2/15/19 310,000 332,512 Goldman Sachs Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. L 1.71 3/20/20 185,000 c,d 112,850 Goodyear Tire & Rubber, Sr. Unscd. Notes 10.50 5/15/16 150,000 152,250 Government National Mortgage Association, Ser. 2006-68, Cl. A 3.89 7/16/26 228,190 232,833 Government National Mortgage Association, Ser. 2005-76, Cl. A 3.96 5/16/30 279,971 286,379 IBM, Notes EUR 6.63 1/30/14 450,000 a 706,168 IBM, Sr. Unscd. Notes 8.00 10/15/38 120,000 155,829 Ipalco Enterprises, Sr. Scd. Notes 7.25 4/1/16 75,000 c 72,000 JPMorgan Chase, Sr. Unscd. Notes 4.75 5/1/13 280,000 283,799 Kinder Morgan Energy Partners, Sr. Unscd. Notes 6.85 2/15/20 315,000 323,485 The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) United States (continued) Kraft Foods, Sr. Unscd. Notes EUR 6.25 3/20/15 155,000 a 233,030 Kraft Foods, Sr. Unscd. Notes 6.88 2/1/38 150,000 159,180 Lamar Media, Gtd. Notes 6.63 8/15/15 316,000 b 278,080 LB-UBS Commercial Mortgage Trust, Ser. 2007-C7, Cl. A3 5.87 9/15/45 205,000 d 157,386 Marathon Oil, Sr. Unscd. Notes 7.50 2/15/19 140,000 153,068 Merrill Lynch Mortgage Trust, Ser. 2005-CIP1, Cl. A2 4.96 8/12/10 250,000 245,779 Merrill Lynch/Countrywide Commercial Mortgage, Ser. 2006-2, Cl. A4 5.91 6/12/46 185,000 d 152,538 Metropolitan Life Global Funding I, Notes 5.13 6/10/14 235,000 c 233,422 Metropolitan Life Global Funding I, Sr. Scd. Notes 5.13 4/10/13 200,000 c 203,588 Morgan Stanley Capital I, Ser. 2006-IQ12, Cl. A1 5.26 12/15/43 97,783 98,732 Mosaic, Sr. Unscd. Notes 7.38 12/1/14 160,000 c 164,983 Newfield Exploration, Sr. Sub. Notes 7.13 5/15/18 25,000 22,844 News America, Gtd. Notes 6.15 3/1/37 140,000 119,097 News America, Gtd. Notes 6.90 3/1/19 220,000 c 229,648 NiSource Finance, Gtd. Notes 1.23 11/23/09 105,000 d 104,176 16 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) United States (continued) Nordic Telephone Holdings, Sr. Scd. Bonds 8.88 5/1/16 135,000 c 130,950 Norfolk Southern, Notes 5.75 1/15/16 190,000 c 197,062 Norfolk Southern, Sr. Unscd. Notes 5.75 4/1/18 50,000 51,210 NRG Energy, Gtd. Notes 7.38 1/15/17 345,000 326,025 Peabody Energy, Gtd. Notes, Ser. B 6.88 3/15/13 120,000 119,400 Philip Morris International, Sr. Unscd Notes 5.65 5/16/18 150,000 157,503 Reed Elsevier Capital, Gtd. Notes 8.63 1/15/19 155,000 176,401 Schering-Plough, Sr. Unscd. Notes EUR 5.00 10/1/10 85,000 a 123,021 Schering-Pough, Sr. Unscd. Notes EUR 5.38 10/1/14 200,000 a 294,637 Simon Property Group, Sr. Unscd. Notes 6.75 5/15/14 315,000 b 316,837 Sovereign Bancorp, Sr. Unscd. Notes 1.46 3/23/10 105,000 d 96,918 Sprint Capital, Gtd. Notes 6.88 11/15/28 75,000 53,625 Staples, Sr. Unscd. Notes 9.75 1/15/14 100,000 111,796 Terex, Gtd. Notes 7.38 1/15/14 275,000 253,000 Union Pacific, Sr. Unscd. Notes 7.88 1/15/19 150,000 171,998 Verizon Communications, Bonds 6.90 4/15/38 50,000 52,327 Verizon Communications, Sr. Unscd. Notes 6.10 4/15/18 40,000 41,100 The Fund 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) United States (continued) Verizon Communications, Sr. Unscd. Notes 7.35 4/1/39 125,000 136,639 Verizon Wireless Capital, Sr. Unscd. Notes 5.55 2/1/14 130,000 c 138,151 Wachovia, Sr. Unscd. Notes 4.38 6/1/10 110,000 112,681 Wachovia Bank Commercial Mortgage Trust, Ser. 2005-C16, Cl. A2 4.38 10/15/41 257,092 256,209 Wachovia Bank Commercial Mortgage Trust, Ser. 2007-C34, Cl. A3 5.68 7/15/17 180,000 146,649 Wachovia Mortgage FSB, Sr. Unscd. Notes 4.13 12/15/09 250,000 252,329 Walgreen, Sr. Unscd. Notes 5.25 1/15/19 160,000 166,755 Waste Management, Gtd. Notes 7.38 3/11/19 70,000 75,144 Wells Fargo, Sr. Unscd. Notes 4.38 1/31/13 280,000 282,642 Total Bonds and Notes (cost $60,952,552) Short-Term Investments.7% U.S. Treasury Bills 0.13%, 7/16/09 (cost $446,976) 447,000 b,e Other Investment.8% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $562,437) 562,437 f 18 Investment of Cash Collateral for Securities Loaned2.2% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $1,484,651) 1,484,651 f Total Investments (cost $63,446,616) 97.8% Cash and Receivables (Net) 2.2% Net Assets 100.0% a Principal amount stated in U.S. Dollars unless otherwise noted: BRLBrazilian Real CADCanadian Dollar EUREuro GBPBritish Pound HUFHungary Forint IDRIndonesian Rupiah JPYJapaneseYen MXNMexican New Peso NZDNew Zealand Dollar SEKSwedish Krona b All or a portion of these securities are on loan.At June 30, 2009, the total market value of the funds securities on loan is $1,486,525 and the total market value of the collateral held by the fund is $1,484,651. c Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At June 30, 2009, these securities amounted to $3,263,339 or 4.8% of net assets. d Variable rate securityinterest rate subject to periodic change. e Denotes all or part of security segregated as collateral for delayed securities, futures and swap contracts. f Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Corporate Bonds 47.9 U.S. Government Agencies/ Foreign/Governmental 45.4 Mortgage-Backed .8 Short-Term/Money Market Investments 3.7 The Fund 19 STATEMENT OF FINANCIAL FUTURES June 30, 2009 (Unaudited) Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 6/30/2009 ($) Financial Futures Long 10 Year Long Gilt 7 1,359,854 September 2009 2,586 EuroBobl 15 2,429,131 September 2009 6,000 EuroBund 2 339,716 September 2009 3,336 EuroSchatz 22 3,330,107 September 2009 (617) Japanese 10 Year Bond 1 1,433,539 September 2009 18,363 Financial Futures Short U.S. Treasury 5 Year Notes 6 (688,313) September 2009 (354) U.S. Treasury 10 Year Notes 87 (10,115,109) September 2009 (29,480) U.S. Long Bond 15 (1,775,391) September 2009 (45,402) Gross Unrealized Appreciation Gross Unrealized Depreciation See notes to financial statements. 20 STATEMENT OF ASSETS AND LIABILITIES June 30, 2009 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $1,486,525)Note 1(c): Unaffiliated issuers 61,399,528 64,427,256 Affiliated issuers 2,047,088 2,047,088 Cash 62,525 Cash denominated in foreign currencies 368,434 376,122 Dividends and interest receivable 1,250,008 Unrealized appreciation on swap contractsNote 4 1,123,289 Receivable for shares of Beneficial Interest subscribed 592,740 Receivable for investment securities sold 345,119 Unrealized appreciation on forward foreign currency exchange contractsNote 4 206,881 Receivable for futures variation marginNote 4 14,288 Prepaid expenses 13,013 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) 28,496 Liability for securities on loanNote 1(c) 1,484,651 Payable for investment securities purchased 676,784 Unrealized depreciation on forward foreign currency exchange contractsNote 4 150,835 Unrealized depreciation on swap contractsNote 4 58,647 Payable for shares of Beneficial Interest redeemed 20,950 Interest payableNote 2 158 Accrued expenses 58,050 Net Assets ($) Composition of Net Assets ($): Paid-in capital 67,841,485 Accumulated undistributed investment incomenet 2,383,072 Accumulated net realized gain (loss) on investments (6,398,152) Accumulated net unrealized appreciation (depreciation) on investments, swap transactions and foreign currency transactions [including ($45,568) net unrealized (depreciation) on financial futures] 4,153,353 Net Assets ($) Shares Outstanding (unlimited number of $.01 par value shares of Beneficial Interest authorized) 3,632,933 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. The Fund 21 STATEMENT OF OPERATIONS Six Months Ended June 30, 2009 (Unaudited) Investment Income ($): Income: Interest 1,329,379 Dividends; Affiliated issuers 1,263 Income from securities lending 1,427 Total Income Expenses: Investment advisory feeNote 3(a) 120,382 Audit fees 48,375 Custodian feesNote 3(b) 32,531 Accounting and administration feeNote 3(a) 30,000 Shareholder servicing costsNote 3(b) 17,630 Legal fees 15,543 Registration fees 13,295 Trustees fees and expensesNote 3(c) 11,328 Prospectus and shareholders reports 5,794 Loan commitment feesNote 2 1,717 Interest expenseNote 2 549 Miscellaneous 24,849 Total Expenses Lessreduction in advisory fee due to undertakingNote 3(a) (79,950) Lessreduction in fees due to earnings creditsNote 1(c) (1,280) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments and foreign currency transactions 185,186 Net realized gain (loss) on financial futures 429,657 Net realized gain (loss) on swap transactions 487,580 Net realized gain (loss) on forward foreign currency exchange contracts (1,943,384) Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments, foreign currency transaction, financial futures and swap transaction, [including $445,942 net unrealized appreciation on financial futures, ($406,183) net unrealized (depreciation) on swap transactions and $1,344,057 net unrealized appreciation on forward foreign currency exchange contracts] 2,917,772 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 22 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2009 Year Ended (Unaudited) December 31, 2008 Operations ($): Investment incomenet 1,091,306 3,412,090 Net realized gain (loss) on investments (840,961) 7,229,876 Net unrealized appreciation (depreciation) on investments 2,917,772 (3,632,115) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet Beneficial Interest Transactions ($): Net proceeds from shares sold 24,699,552 29,147,476 Dividends reinvested 3,233,627 3,819,217 Cost of shares redeemed (20,339,111) (74,595,538) a Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 60,944,625 99,876,512 End of Period Accumulated investment incomenet 2,383,072 5,018,818 Capital Share Transactions (Shares): Shares sold 1,333,912 1,538,887 Shares issued for dividends reinvested 182,485 203,271 Shares redeemed (1,099,819) (3,905,356) Net Increase (Decrease) in Shares Outstanding a Includes redemption-in-kind amounting to $25,283,970. See notes to financial statements. The Fund 23 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Six Months Ended June 30, 2009 Year Ended December 31, (Unaudited) 2008 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 18.95 18.57 18.14 17.55 21.35 21.02 Investment Operations: Investment incomenet a .33 .72 .69 .53 .75 .75 Net realized and unrealized gain (loss) on investments .64 .75 .10 .21 .23 .27 Total from Investment Operations .97 1.47 .79 .74 .98 1.02 Distributions: Dividends from investment incomenet (1.21) (1.09) (.36) (.15) (4.78) (.69) Net asset value, end of period 18.71 18.95 18.57 18.14 17.55 21.35 Total Return (%) 5.45 b 8.08 4.35 4.27 4.72 4.90 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.07 c .80 .70 .68 .58 .57 Ratio of net expenses to average net assets .80 c .78 .70 .68 .58 .57 Ratio of net investment income to average net assets 3.63 c 3.84 3.73 3.01 3.49 3.43 Portfolio Turnover Rate 69.67 b 158 d 168 d 89 168 170 Net Assets, end of period ($ x 1,000) 67,980 60,945 99,877 93,344 122,721 302,406 a Based on average shares outstanding at each month end. b Not Annualized. c Annualized. d The portfolio turnover rates excluding mortgage dollar roll transactions for the periods ended December 31, 2008 and 2007 were 144% and 140%, respectively. See notes to financial statements. 24 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus/Standish International Fixed Income Fund (the fund) is a separate diversified series of Dreyfus Investment Funds (the Trust), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company offering fourteen series, including the fund, as of June 30, 2009.The funds investment objective is to seek to maximize total return while realizing a market level of income, consistent with the preservation of capital and the maintenance of liquidity. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of BNY Mellon, serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares, which are sold to the public without a sales charge. The Trust accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The funds financial statements are prepared in accordance with U.S. generally accepted accounting principles, which requires the use of management estimates and assumptions. Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities excluding short-term investments, financial futures, options, swap transactions and forward foreign currency exchange contracts are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available, that are not valued by a pricing service approved by the Board of Trustees, or are determined by the fund not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Board ofTrustees.The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short-term investments are carried at amortized cost, which approximates value. Registered investment companies that are not traded on an exchange are valued at their net asset value. Financial futures and options that are traded on an exchange, are valued at the last sales price on the exchange on which such contracts are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are priced at the mean between the bid and the asked price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange on the valuation date. Forward foreign currency exchange contracts (forward contracts) are valued at the forward rate. Investments in swap transactions are valued each business day by an independent pricing service approved by the Board of Trustees. Swaps are valued by the service by using a swap pricing model which incorporates among other factors, default probabilities, recovery rates, credit curves of the underlying issuer and swap spreads an interest rates. The fund adopted Statement of Financial Accounting Standards No. 157 FairValue Measurements (FAS 157). FAS 157 establishes an authoritative definition of fair value, sets out a framework for measuring fair value, and requires additional disclosures about fair value measurements. 26 Various inputs are used in determining the value of the funds investments relating to FAS 157.These inputs are summarized in the three broad levels listed below. Level 1 quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2009 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Quoted Observable Unobservable Prices Inputs Inputs Total Assets ($) Investments in Securities: Commercial Mortgage-Backed  1,841,725  Corporate Bonds  28,896,801  Foreign Government  32,722,536  Mutual Funds 2,047,088   U.S. Government Agencies/ Mortgage-Backed  519,212  U.S. Treasury Securities 446,982 Other Financial Instruments  30,285 1,330,170  Liabilities ($) Other Financial Instruments  (75,853) (209,482)   Other financial instruments include derivative instruments such as futures, forward foreign currency exchange contracts, swap contracts and options contracts.Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The following is a reconciliation of the change in value of Level 3 assets (for which significant unobservable inputs were used to determine fair value): Investments in Private Equities ($) Balance as of 12/31/2008 64,706 Realized gain (loss)  Change in unrealized appreciation (depreciation)  Net Purchases (sales) (64,706) Transfers in and/or out of Level 3  Balance as of 6/30/2009  (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on investments are included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash 28 balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S. These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls, delayed settlements and their prices may be more volatile than those of comparable securities in the U.S. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned and that collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended June 30, 2009,The Bank of New York Mellon earned $476 from lending fund portfolio securities, pursuant to the securities lending agreement. (d) Affiliated issuers: Investments in other investment companies advised by the Manager are defined as affiliated in the Act. The Fund 29 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (e) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment incomenet are declared and paid quarterly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from U.S. generally accepted accounting principles. (f) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended June 30, 2009, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended December 31, 2008 remains subject to examination by the Internal Revenue Service and state taxing authorities. The fund has an unused capital loss carryover of $5,079,874 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to December 31, 2008. If not applied, $2,667,241 of the carryover expires in fiscal 2009 and $2,412,633 expires in fiscal 2010. Its uncertain whether the fund will be able to realize the benefits of the remaining capital loss carryovers before they expire and the remaining capital loss carryovers could be subject to future limitations imposed by the internal revenue code related to share ownership activity. 30 The tax character of distributions paid to shareholders during the fiscal year ended December 31, 2008 was as follows: ordinary income $4,312,893. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2Bank Lines of Credit: The Trust entered into two separate agreements with The Bank of New York Mellon, an affiliate of the Manager, that enable the fund, and other funds in the Trust, to borrow, in the aggregate, (i) up to $35 million from a committed line of credit and (ii) up to $15 million under an uncommitted line of credit. In connection therewith, the fund has agreed to pay administrative and facility fees on its pro rata portion of the lines of credit. Interest is charged to the fund based on prevailing market rates in effect at the time of borrowing. The average amount of borrowings outstanding under the lines of credit during the period ended June 30, 2009, was $47,182 with a related weighted average annualized interest rate of 2.35%. NOTE 3Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to an investment advisory agreement (Agreement) with the Manager, the investment advisory fee is computed at the annual rate of .40% of the value of the funds average daily net assets and is payable monthly.The Manager had undertaken from January 1, 2009 through June 30, 2009 to reduce the investment advisory fee paid by the fund, to the extent that the funds aggregate annual expenses, exclusive of taxes, brokerage fees, interest on borrowings, commitment fees and extraordinary expenses, not to exceed an annual rate of .80% of the value of the funds average daily net assets.The reduction in investment advisory fee, pursuant to the undertaking, amounted to $79,950 during the period ended June 30, 2009. The Trust entered into an agreement with The Bank of New York Mellon, pursuant to which The Bank of New York Mellon provides The Fund 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) administration and fund accounting services for the fund. For these services the fund pays The Bank of NewYork Mellon a fixed fee plus asset and transaction based fees, as well as out-of-pocket expenses. Pursuant to this agreement, the fund was charged $30,000 for the period ended June 30, 2009 for administration and fund accounting services. (b) The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended June 30, 2009 the fund was charged $16,662 pursuant to the transfer agency agreement. The fund compensates The Bank of New York Mellon under cash management agreements for performing cash management services related to fund subscriptions and redemptions. During the period ended June 30, 2009, the fund was charged $1,280 pursuant to the cash management agreements. These fees were offset by earnings credits pursuant to the cash management agreements. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended June 30, 2009, the fund was charged $32,531 pursuant to the custody agreement. During the period ended June 30, 2009, the fund was charged $3,341 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: investment advisory fees $21,706, custodian fees $31,526, chief compliance officer fees $1,670 and transfer agency per account fees $8,623, which are offset against an expense reimbursement currently in effect in the amount of $35,029. (c) Each Trustee receives $45,000 per year, plus $6,000 for each joint Board meeting of The Dreyfus/Laurel Funds Inc.,The Dreyfus/Laurel Funds Trust and The Dreyfus/Laurel Tax-Free Municipal Funds, (collectively, the Dreyfus/Laurel Funds) and the Trust attended, $2,000 32 for separate in-person committee meetings attended which are not held in conjunction with a regularly scheduled Board meeting and $1,500 for Board meetings and separate committee meetings attended that are conducted by telephone and is reimbursed for travel and out-of-pocket expenses.With respect to Board meetings, the Chairman of the Board receives an additional 25% of such compensation (with the exception of reimbursable amounts). With respect to compensation committee meetings, the Chair of the compensation committee receives $900 per meeting. In the event that there is an in-person joint committee meeting of the Dreyfus/Laurel Funds, the Trust and Dreyfus High Yield Strategies Fund, the $2,000 or $1,500 fee, as applicable, will be allocated between the Dreyfus/Laurel Funds, the Trust and Dreyfus HighYield Strategies Fund.These fees and expenses are charged and allocated to each series based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales (including paydowns) of investment securities, excluding short-term securities, option transactions, financial futures, forward currency exchange contracts and swap transactions, during the period ended June 30, 2009, amounted to $49,801,794 and $39,081,212, respectively. The fund adopted Statement of Financial Accounting Standards No. 161 Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The following tables show the funds exposure to different types of market risk as it relates to the Statement of Assets and Liabilities and the Statement of Operations, respectively.All changes to accounting policies and disclosures have been made in accordance with FAS 161 and are incorporated for the current period as part of the disclosures within this Note. The Fund 33 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Fair value of derivative instruments as of June 30, 2009: Statement of Statement of Assets and Assets and Liabilities Derivative Liabilities Derivative Derivatives Location Assets ($) Location Liabilities ($) Interest rate Receivables, Net 1,153,574 Payables, (134,500) contracts  AssetsUnrealized Net Assets appreciation Unrealized depreciation Foreign exchange Receivables 206,881 Payables (150,835) contracts Gross fair value of derivatives contracts  Includes cumulative appreciation/depreciation of futures contracts as reported on the Statement of Financial Futures, but only the unpaid variation margin is reported within the Statement of Assets and Liabilities. The effect of derivative instruments in the Statement of Operations during the period ended June 30, 2009 is shown below: Amount of realized gain or (loss) on derivatives ($) Foreign Exchange Derivatives Options Futures Contracts Swaps Total Interest rate contracts  429,657  500,177 Foreign exchange contracts   (1,943,384)  Credit contracts    (12,597) Total  Change in unrealized appreciation or (depreciation) on derivatives ($) Foreign Exchange Derivatives Options Futures Contracts Swaps Total Interest rate contracts  445,942  (378,451) Foreign exchange contracts   1,344,057  Credit contracts    (27,733) Total  34 During the period ended June 30, 2009, the average notional value of interest rate contracts was $51,242,740, which represented 84.4% of average net assets.The average notional value of foreign exchange contracts was $43,210,249, which represented 71.2% of average net assets. The average notional value of credit contracts was $688,571, which represented 1.1% of average net assets. Futures Contracts: In the normal course of pursuing its investment objectives, the fund is exposed to market risk (including equity price risk, interest rate risk and foreign currency exchange risk) as a result of changes in value of underlying financial instruments. The fund may invest in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board ofTrade on which the contract is traded and is subject to change.Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses, which are recorded in the Statement of Operations. Futures contracts are valued daily at the settlement price established by the Board of Trade or exchange upon which they are traded.When the contracts are closed, the fund recognizes a realized gain or loss.There is minimal counterparty credit risk to the fund with futures, since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Contracts open at June 30, 2009 are set forth in the Statement of Financial Futures. Forward Foreign Currency Exchange Contracts: The fund may enter into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of an investment strat-egy.When executing forward contracts, the fund is obligated to buy or The Fund 35 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund would incur a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates.With respect to purchases of forward contracts, the fund would incur a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. The following summarizes open contracts at June 30, 2009: Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation)($) Purchases: Argentina Peso, expiring 7/31/2009 2,510,000 649,418 649,939 521 Brazilian Real, expiring 7/31/2009 1,280,000 651,101 649,263 (1,838) British Pounds, expiring 7/1/2009 3,757 6,215 6,181 (34) Colombia Peso, expiring 7/31/2009 1,437,100,000 663,788 666,705 2,917 Euro, expiring 7/1/2009 248,632 349,477 348,796 (681) Russian Ruble, expiring 7/31/2009 20,490,000 651,966 652,029 63 South Korea Won, expiring 7/24/2009 832,100,000 653,140 654,150 1,010 Thai Bhat, expiring 7/31/2009 22,170,000 650,891 650,318 (573) Sales: Proceeds ($) Brazilian Real, expiring 7/24/2009 1,820,000 903,854 924,467 (20,613) British Pounds, expiring 7/24/2009 2,125,000 3,494,669 3,496,001 (1,332) Canadian Dollar, expiring 7/24/2009 1,040,000 903,617 894,226 9,391 Chilean Peso, expiring 7/24/2009 344,000,000 644,195 645,957 (1,762) Euro, expiring 7/24/2009 40,000 56,304 56,116 188 36 Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Sales (continued): Euro, expiring 7/24/2009 18,535,000 26,115,630 26,002,817 112,813 Euro, expiring 7/24/2009 480,000 670,614 673,393 (2,779) Euro, expiring 7/24/2009 150,000 208,812 210,435 (1,623) Euro, expiring 7/24/2009 250,000 351,400 350,726 674 Hungary Forint, expiring 7/24/2009 166,510,000 817,829 853,417 (35,588) Japanese Yen, expiring 7/24/2009 53,830,000 567,097 558,938 8,159 Japanese Yen, expiring 7/24/2009 369,640,000 3,891,848 3,838,119 53,729 Japanese Yen, expiring 7/24/2009 78,260,000 823,798 812,605 11,193 Japanese Yen, expiring 7/24/2009 46,280,000 486,767 480,544 6,223 Mexican New Peso, expiring 7/24/2009 18,290,000 1,365,150 1,383,795 (18,645) New Zealand Dollar, expiring 7/24/2009 2,450,000 1,567,241 1,578,497 (11,256) South African Rand, expiring 7/24/2009 4,820,000 584,951 621,794 (36,843) Swedish Krona, expiring 7/24/2009 6,330,000 803,187 820,455 (17,268) Gross Unrealized Appreciation Gross Unrealized Depreciation Swaps: The fund may enter into swap agreements to exchange the interest rate on, or return generated by, one nominal instrument for the return generated by another nominal instrument. The fund enters into these agreements for a variety of reasons, including to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. The Fund 37 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The fund accrues for the interim payments on swap contracts on a daily basis, with the net amount recorded within unrealized appreciation (depreciation) on swap contracts in the Statement of Assets and Liabilities. Once the interim payments are settled in cash, the net amount is recorded as realized gain (loss) on swaps, in addition to realized gain (loss) recorded upon the termination of swaps contracts in the Statement of Operations. Upfront payments made and/or received by the fund, are recorded as an asset and/or liability in the Statement of Assets and Liabilities and are recorded as a realized gain or loss ratably over the contracts term/event with the exception of forward started interest rate swaps which are recorded as realized gains or losses on the termination date. Fluctuations in the value of swap contracts are recorded for financial statement purposes as unrealized appreciation or depreciation on swap transactions. Interest Rate Swaps: Interest rate swaps involve the exchange of commitments to pay and receive interest based on a notional principal amount.The fund enters into these agreements for a variety of reasons, including to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns.The fund may elect to pay a fixed rate and receive a floating rate, or receive a fixed rate and pay a floating rate on a notional principal amount.The net interest received or paid on interest rate swap agreements is included within unrealized appreciation (depreciation) on swap contracts in the Statement of Assets and Liabilities. Interest rate swaps are valued daily and the change, if any, is recorded as an unrealized gain or loss in the Statement of Operations. When a swap contract is terminated early, the fund records a realized gain or loss equal to the difference between the current realized value and the expected cash flows. The funds maximum risk of loss from counterparty credit risk is the discounted net value of the cash flows to be received from the coun-terparty over the contracts remaining life, to the extent that the amount is positive. This risk is mitigated by having a master netting 38 arrangement between the fund and the counterparty and by the posting of collateral by the counterparty to the fund to cover the funds exposure to the counterparty.The following summarizes open interest rate swaps entered into by the fund at June 30, 2009. Unrealized Notional Reference (Pay)/Receive Expiration Appreciation Amount Entity/Currency Counterparty Fixed Rate (%) Date (Depreciation) ($) 1,080,000 GBP - 6 Month Libor JP Morgan 5.03 4/4/2013 119,706 1,080,000 GBP - 6 Month Libor JP Morgan 6.30 6/18/2011 140,285 595,000,000 JPY - 6 Month Yenibor JP Morgan 1.36 1/19/2012 117,088 240,000,000 JPY - 6 Month Yenibor JP Morgan 1.13 2/16/2019 (54,035) 304,000,000 JPY - 6 Month Yenibor JP Morgan 2.08 7/28/2016 226,028 5,900,000 NZD - 3 Month Morgan Libor Stanley 7.88 5/18/2010 185,769 2,210,000 NZD - 3 Month Libor JP Morgan 8.05 6/21/2012 142,955 2,900,000 NZD - 6 Month Libor Barclays 7.58 5/1/2013 191,458 3,520,000 NZD - 6 Month Libor Citibank 5.06 4/8/2014 (4,612) Gross Unrealized Appreciation Gross Unrealized Depreciation At June 30, 2009, accumulated net unrealized appreciation on investments was $3,027,728, consisting of $4,006,795 gross unrealized appreciation and $979,067 gross unrealized depreciation. At June 30, 2009, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). NOTE 5Change in Independent Registered Public Accounting Firm: PricewaterhouseCoopers LLP (PWC), 300 Madison Avenue, New York, New York 10017, an independent registered public accounting firm, was the independent registered public accounting firm for the The Fund 39 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) fund for the fiscal year ended December 31, 2008.At the meetings held on February 9-10, 2009, the Audit Committee and the Board of Trustees of the Trust engaged KPMG LLP to replace PWC as the independent registered public accounting firm for the Trust, effective upon the conclusion of the audit of the December 31, 2008 financial statements of the Trust. During the funds past two fiscal years and any subsequent interim period: (i) no report on the funds financial statements contained an adverse opinion or a disclaimer of opinion, or was qualified or modified as to uncertainty, audit scope, or accounting principles; and (ii) there were no disagreements (as such term is used in Item 304 of Regulation S-K) with PWC on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which disagreement(s), if not resolved to the satisfaction of PWC,would have caused it to make reference to the subject matter of the disagreement(s) in connection with its report. NOTE 6Subsequent Events Evaluation: Dreyfus has evaluated the need for disclosures and/or adjustments resulting from subsequent events through the date of issuance of the financial statements. At the meetings held on July 22-23, 2009, the Board of Trustees of the Trust approved a proposal to redesignate the funds existing shares as Class I shares, effective on or about September 1, 2009.The description of the eligibility requirements of the funds shares will remain the same. 40 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS INVESTMENT ADVISORY AGREEMENT (Unaudited) At a meeting of the funds Board ofTrustees held on February 9 and 10, 2009, the Board considered the re-approval of the funds Investment Advisory Agreement (Management Agreement), pursuant to which the Manager provides the fund with investment advisory and certain administrative services.The Board members, none of whom are interested persons (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of the Manager. Representatives of the Manager reminded the Board members that the Manager became the investment adviser of the fund, effective December 1, 2008, and that there were no changes to the portfolio management of the fund as a result of the appointment of the Manager as the funds investment adviser. Analysis of Nature, Extent and Quality of Services Provided to the Fund. The Board members considered information previously provided to them in a presentation from representatives of the Manager regarding services provided to other funds in the Dreyfus fund complex, and representatives of the Manager confirmed that there had been no material changes in this information. The Board also discussed the nature, extent and quality of the services provided to the fund pursuant to its Management Agreement. The Managers representatives reviewed the relationships the Manager has with various intermediaries and the different needs of each.The Managers representatives noted the distribution channels for the fund as well as the diversity of distribution among the funds in the Dreyfus fund complex, and the Managers corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each distribution channel, including those of the fund. The Manager provided the number of shareholder accounts in the fund, as well as the funds asset size. The Fund 41 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS INVESTMENT ADVISORY AGREEMENT (Unaudited) (continued) The Board members also considered the Managers research and portfolio management capabilities and that the Manager also provides oversight of day-to-day fund operations, including assistance in meeting legal and regulatory requirements.The Board members also considered the Managers extensive compliance infrastructure. The Board also considered the Managers brokerage policies and practices and the standards applied in seeking best execution. Comparative Analysis of the Funds Performance and Management Fee and Expense Ratio. The Board members reviewed the funds performance and comparisons to a group of institutional international income funds (the Performance Group) and to a larger universe of funds, consisting of all retail and institutional international income funds (the Performance Universe) selected and provided by Lipper, Inc., an independent provider of investment company data.The Board was provided with a description of the methodology Lipper used to select the Performance Group and Performance Universe, as well as the Expense Group and Expense Universe (discussed below). The Board members discussed the results of the comparisons and noted that the funds total return performance was equal to the Performance Group median for the two-, five- and ten-year periods ended December 31, 2008, below the Performance Group median for the one- and three-year periods ended December 31, 2008 and above the Performance Group median for the four-year period ended December 31, 2008. The Board also noted that the funds total return performance was above the Performance Universe medians for each of the reported periods ended December 31, 2008, except the three-year period when the funds total return performance was below the Performance Group median. The Board members also noted that the funds yield performance was variously at, above and below the Performance Group and Performance Universe medians for the past ten one-year periods ended December 31st (1999-2008).The Manager also provided a comparison of the funds calendar year total returns to the returns of the funds benchmark index. 42 The Board members also discussed the funds contractual and actual management fee and expense ratio and reviewed the range of management fees and expense ratios of a comparable group of funds (the Expense Group) and a broader group of funds (the Expense Universe), each selected and provided by Lipper.A representative of the Manager informed the Board members that the Manager is currently limiting the funds total expense ratio (excluding taxes, brokerage fees, interest on borrowings, commitment fees and other extraordinary expenses) to 0.80% of the funds average daily net assets and that such limitation is voluntary and may be terminated at any time.The Board members also were informed that the Lipper data presenting the funds actual management fees included fees paid by the fund, as calculated by Lipper,for administrative services provided byThe Bank of NewYork Mellon, the Trusts administrator. Such reporting was necessary, according to Lipper, to allow the Board to compare the funds advisory fees to those peers that include administrative fees within a blended advisory fee. The Board noted that the funds contractual management fee was below the Expense Group median and that, with the expense limitation, the funds actual management fee was below the Expense Group and Expense Universe medians and the funds expense ratio was above the Expense Group median and below the Expense Universe median. Representatives of the Manager reviewed with the Board members the fees paid to the Manager or its affiliates by the only mutual fund managed by the Manager or its affiliates with similar investment objectives, policies and strategies, and included in the same Lipper category as the fund (theSimilar Fund).It was noted that there were no other accounts managed by the Manager or its affiliates with similar investment objectives, policies and strategies as the fund. The Managers representatives reviewed the costs associated with distribution through intermediaries. The Board analyzed differences in fees paid to the Manager and discussed the relationship of the fees paid in light of the services provided. The The Fund 43 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS INVESTMENT ADVISORY AGREEMENT (Unaudited) (continued) Board members considered the relevance of the fee information provided for the Similar Fund to evaluate the appropriateness and reasonableness of the funds management fee. Analysis of Profitability and Economies of Scale. A representative of the Manager reminded the Board members that The Bank of New York Mellon Corporation, the parent company of the Manager, paid all of the expenses associated with the Manager becoming the funds investment adviser and the proxy campaign with respect to the Board members becoming the Trusts Board members. Because the Manager only became the funds investment adviser effective December 1, 2008, the Managers representatives were not able to provide a dollar amount of expenses allocated and profit received by the Manager, but a representative of the Manager did review the method to be used to determine such expenses and profit in the future.The Board previously had been provided with information prepared by an independent consulting firm regarding the Managers approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus mutual fund complex.The Board also was informed that the methodology had also been reviewed by an independent registered public accounting firm which, like the consultant, found the methodology to be reasonable. The consulting firm also analyzed where any economies of scale might emerge in connection with the management of the fund.The Board members considered potential benefits to the Manager from acting as investment adviser and noted that there were no soft dollar arrangements with respect to trading the funds portfolio. The Board also considered whether the fund would be able to participate in any economies of scale that the Manager may experience in the event that the fund attracts a large amount of assets, noting the decrease in the funds recent asset levels.The Board members discussed the renewal requirements for advisory agreements and their ability to review the management fee annually. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed busi- 44 ness decision with respect to continuation of the funds Management Agreement. Based on the discussions and considerations as described above, the Board made the following conclusions and determinations. The Board concluded that the nature, extent and quality of the ser- vices to be provided by the Manager are adequate and appropriate. While the Board was generally satisfied with the funds relative total performance as compared to the Performance Universe, the Board was somewhat concerned with the funds relative total return perfor- mance as compared to the Performance Group.The Board noted that the Manager only became the funds investment adviser effective December 1, 2008 and believed the Manager would seek to improve performance.The Board determined to closely monitor performance. The Board concluded, taking into account the voluntary waiver of a portion of expenses by the Manager, that the fee paid by the fund to the Manager was reasonable in light of the services to be pro- vided, comparative performance, expense and advisory fee informa- tion and potential profits to be realized and benefits to be derived by the Manager from its relationship with the fund. The Board determined that because the Manager had become the investment adviser of the fund effective December 1,2008,economies of scale were not a factor at this time, but, to the extent that material economies of scale are not shared with the fund in the future, the Board would seek to do so in connection with future renewals. The Board members considered these conclusions and determinations, along with information received on a routine and regular basis throughout the year, and, without any one factor being dispositive, the Board determined that re-approval of the funds Management Agreement was in the best interests of the fund and its shareholders and that the Management Agreement would be renewed through April 4, 2010. The Fund 45 Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. 3 (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. 4 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Investment Funds By: /s/ J. David Officer J. David Officer, President Date: August 12, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer, President Date: August 12, 2009 By: /s/ James Windels James Windels, Treasurer Date: August 12, 2009 5 EXHIBIT INDEX (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT) 6
